Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 1 of 73




                      EXHIBIT 9
             Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 2 of 73




                 OmniSwitch® 8800
                            Getting Started Guide




April 2004                                                          ALCATEL




                                                                          WSOU-AR1STA00001691
             Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 3 of 73




Warning. Only personnel knowledgeable in basic electrical and mechanical procedures should install or maintain this
equipment.

Lithium Batteries Caution. There is a danger of explosion if the Lithium battery in your chassis is incorrectly replaced.
Replace the battery only with the same or equivalent type of battery recommended by the manufacturer. Dispose of used
batteries according to the manufacturer's instructions. The manufacturer's instructions are as follows:

            Return the module with the Lithium battery to Alcatel. The Lithium battery will
            be replaced at Alcatel's factory.

              The features and specifications described in this guide are subject to change without notice.

Copyright © 2004 by Alcatel Internetworking, Inc. All rights reserved. This document may not be reproduced in whole or in
part without the express written permission of Alcatel Internetworking, Inc.

Alcatel® and the Alcatel logo are registered trademarks of Alcatel. Xylan®, OmniSwitch®, OmniStack®, and
Alcatel OmniVista® are registered trademarks of Alcatel Intemetworking, Inc.

OmniAccess™, Omni Switch/RouterTM, PolicyView™, RouterViewnv1, SwitchManagerTM, VoiceViewnv1, Web View™,
X-Cell™, X-Vision™, and the Xylan logo are trademarks ofAlcatel Internetworking, Inc.

This OmniSwitch product contains components which may be covered by one or more of the following U.S. Patents:
    • U.S. Patent No. 6,339,830
    • U.S. Patent No. 6,070,243
    •  U.S. Patent No. 6,061,368                                                                           T
    • U.S. Patent No. 5,394,402
    • U.S. Patent No. 6,047,024
                                                                                                 ALCATEL
    •  U.S. Patent No. 6,314,106                                                                   Alcatel lnterne1working
    • U.S. Patent No. 6,542,507                                                                2680 l West Agoura Road
                                                                                                       Calabasas, CA 91301
                                                                                         (81 8) 880-3500 FAX (818) 880-3505

                                                                                          US Customer Support (800) 995-2696
                                                                                International Customer Support: (818) 878-4507
                                                                                          Internet: http:/ /eservice ind alcatel com



                                                                                                         WSOU-AR1STA00001692
                       Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 4 of 73



  Table of Contents

OmniSwitch 8800 ......... ...... .........                                              1             Installing the Network Interface (NI) and
        F eattu-es . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1             Chassis Management Modules (CMMs) ..... 13
             Hardware F eatmes ........ . .......... . ... 1                                              NI Modules . . .......... . ..... . ...... 13
             Availability Features .... . .. . .......... . .. . 2                                         CMMs ......... . ..... . ............. 13
                                                                                                      Installing MiniGBIC Connectors ........... 16
Installing the Hardware ...............                                                 3             Installing Xenpak Modules ............... . 17
        Items Required . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3                    Installing SFMs . .......... . ............. 18
                                                                                                      Blank Cover Plates ...................... 19
        Site Preparation . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
             Environmental Requirements ............... 3                                    Connections and Cabling .... ......... 20
             Electrical Requirements . . .. . .......... . .. . 3                                     Serial Connection to the Console/Modem
             Weight Considerations ......... . .. . .. . .... 4                                       Port ...... . .. . .. . .......... . .. . ....... 20
        Items Included ... . ..... . .......... . ........ 4                                              Serial Connection Default Settings ...... 20
                                                                                                      EMP Cable Requirements .......... . ...... 21
        Unpacking and Installing the Switch . . . . . . . . . . . . 5
           Unpacking the Chassis .................... 5                                      Booting the Switch ...................... 22
                Recommendations .......... . .. . .. . .. . 5                                         Component LEDs . . .......... . .. . ....... 22
                Chassis Removal Instructions . .. . .. . .... 5                              Your First Login Session ............... 23
                Power Supply Removal Instructions ...... 6
           Lifting the Chassis ..... . .. . .......... . .. . 7                                   Logging In to the Switch ..................... 23
           Mounting the Switch . . .. . .. . ............. 7                                      Setting IP Address Inf01mation for the EMP ..... 24
                Airflow Considerations ........ . ....... 7                                       Unlocking Session Types . . .......... . ..... . . 25
                Module Access Considerations ...... . ... 8                                              Unlocking All Session Types ........... 25
                Rack-Mounting ...................... 8                                                   Unlocking Specified Session Types ...... 25
                Stand-Alone ..... . ..... . ............ 10                                              How many sessions are allowed? ........ 26
           Installing Power Supplies ................. 10
           Using the Grounding Wrist Strap and Chassis                                            Changing the Login Password . . .............. 26
           Grounding Lug . . ................ . ...... 12                                         Setting the System Time Zone ........ . ..... . . 27



April 2004                                                                                                                                              iii



                                                                                                                                 WSOU-AR1STA00001693
                     Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 5 of 73


         Setting the Date and Time ................... 27                       Files and Directories .................... 38
         Setting Optional System Information ........... 28                        Boot and Image Files ........................... 38
              Specifying an Administrative Contact . .. . ... 28                        boot.params File ........................... 38
              Specifying a System Name .......... . .. . .. 28
              Specifying the Switch's Location ........... 28                           boot.cfg File . . ............. . .. . .. . ........ 38

         Viewing Your Changes . . . . . . . . . . . . . . . . . . . . . 29              Image Files . . .......... . .. . .. . .......... . . 39

         Saving Your Changes . . . . . . . . . . . . . . . . . . . . . . . 29      Working and Certified Directories .... . .. . .. . ..... 40
                                                                                              Working Directory ................... 40
         Modifying the Serial Connection Settings . . . . . . . 29                            Certified Directory . .......... . .. . .... 40
CLI Basics          ......... . .. . .. . ....... . .. . .. . .... 31                         How can I tell which directory the switch
                                                                                               is currently using? ................... 41
         CLI Assistance Features . . . . . . . . . . . . . . . . . . . . . 31
                                                                                              Can I save changes to the Certified
             Syntax Checking . . .. . .......... . .. . .. . .. 31
                                                                                              directory? . . . . . . . . . . . . . . . . . . . . . . . . . .41
            Command Line (?) Help .................. 32
                                                                                              \,\,'hat happens when the switch boots? ... .41
            Partial Keyword Completion .... . .. . .. . ... 32
                                                                                              Working and Certified Are Identical ..... 41
            Deleting Characters ..................... 32
                                                                                              Working and Certified Are Different ..... 42
            Inserting Characters .... . .. . .......... . .. 33
                                                                                              My Working and Certified directories are
            Previous Command Recall ... . .. . ......... 33
                                                                                              different. Can I force a reboot from the
            Prefix Recognition ...................... 33
                                                                                              Working directory? ................. .42
            Prefix Prompt ... . .. . .. . ............. . .. 34
            Command History .. . .......... . .. . .. . ... 34                  Loading Software ........... ... ... ...... 43
            Command Logging ...................... 35                                   Non-Redundant Configurations .. . .......... . . 43
                 Enabling Command Logging ..... . .. . .. 35
                                                                                        Redundant Configurations . . .. . ..... . ........ 44
         Common CLI Commands .......... . .. . .. . ... 36
     Offline Configuring . .. . .......... . .. . .. . ....... 37
             Syntax Checking ..... . .. . .. . ............ 37
             Scheduling a Configuration File to be
             Applied at a Later Time . . .. . .......... . .. 37
         Generating Snapshots of the
         CmTent Configuration . . . . . . . . . . . . . . . . . . . . . . 37




iv                                                                                                                                               April 2004



                                                                                                                               WS0U-ARISTA00001694
                     Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 6 of 73


Using WebView .........................                                       46          I OGNI Modules ............................ 57
        Browser Compatibility . . . . . . . . . . . . . . . . . . . . . . 46                  Xenpaks . .. . .. . .......... . .. . .......... 57

        Required Image Files ....................... 46                                   OS8-ENI-C24 Front Panel ....... . .. . .. . ..... 58

        Logging In to Web View ... . .. . .. . .......... . 47                            OS8-GNI-U8 Front Panel . . .......... . .. . .. . . 59

        Navigating Web View ......... . .. . .. . ....... 47                              OS8-GNI-C8 Front Panel .................... 60

        Online Help . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49        OS8-GNI-U24 Front Panel       .................. 61

        Additional Information . . . . . . . . . . . . . . . . . . . . . . 49             OS8-GNI-C24 Front Panel ................... 62

        Troubleshooting . . . . . . . . . . . . . . . . . . . . . . . . . . . 49          OS8-I0GNI-UR1 Front Panel ................ 63
                The Web View login screen does not                                   User Documentation on CD .. . .. . ..... 64
                 display ..... . .. . .. . .......... . .. . .. 49
                                                                                          General Information .. . .. . .......... . .. . .. . . 65
                The login screen displays, but my login
                attempt fails. . ...................... 49
Hardware Basics .......... . .. . .. ........                                 50
        Chassis Slot Numbering ... . .. . .. . .......... . 50
    Chassis Management Module (CMM) ............. 51
        CMM Redundancy . . . . . . . . . . . . . . . . . . . . . . . . . 52
        CMM Slot Locations ...... . .. . ............. 52
          CMM Front Panel .......... . .. . ......... 53
    Switch Fabric Module (SFM) ...... . .. . .. . ....... 54
        SFM Redundancy . . . . . . . . . . . . . . . . . . . . . . . . . . 54
        SFM Slot Locations . . . . . . . . . . . . . . . . . . . . . . . . 54
           SFM Front Panel ..... . .. . .. . .......... . . 55
    Network Interface (NI) Modules ....... . .. . .. . .... 56
        ENI Modules ........ . .. . .. . .. . .......... . 56
        GNI Modules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
           Miniature Gigabit Interface Converters
            (MiniGBICs) .. . .. . .......... . .. . .. . ... 56


April 2004                                                                                                                                        V




                                                                                                                          WSOU-AR1STA00001695
     Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 7 of 73




vi                                                                         April 2004



                                                                  WSOU-AR1STA00001696
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 8 of 73



 OmniSwitch 8800

Features
Alcatel's OmniSwitch 8800 switches offer high performance
10/100 Ethernet and Gigabit Ethernet capabilities, as well as
embedded server load balancing for enterprise requirements.

Both half-duplex and full-duplex modes are supported on all
10/100 Ethernet ports; full-duplex mode is supported on
Gigabit Ethernet and 10 Gigabit Ethernet ports.

Hardware Features

The OmniSwitch 8800 is an 18-slot switch designed for the
medium enterprise core or large wiring closet. The
OmniSwitch 8800 offers up to 384 10/100 Ethernet ports, up
to 384 Gigabit Ethernet ports, or up to 16 10 Gigabit Ethernet
ports for use as a core switch.

The OmniSwitch 8800 chassis contains the following major
components:

   •   16 Network Interface (NI) module slots
   • Two Chassis Management Module (CMM) slots
   • Five Switch Fabric Module (SFM) slots
   • Two chassis (front) fan trays                                  OmniSwitch 8800
   • One fabric (rear) fan tray
   • Power supply slot holding up to four power supplies


April 2004                                                                            OmniSwitch 8800



                                                                                 WS0U-ARISTA00001697
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 9 of 73


Availability Features

Availability ensures that your switch is consistently opera-
tional for yom day-to-day networking needs. This added reli-
ability is provided through redundant components for critical
hardware and software subsystems. OmniSwitch 8800
switches provide a broad variety of availability features,
including:
   • Software Redundancy
   • Hardware Redundancy
   • Configuration Redundancy
   • Link Redundancy
   • Smart Continuous Switching
   • NI Module Forwarding During CMM Failover
   • Image Rollback
   • Hot Swapping
   • Hardware Monitoring
   • Power Checking Sequence
For more infomiation on Availability features, refer to the
OmniSwitch 8800 Hardware Users Guide, the OmniSwitch
7700/7800/8800 Switch Management Guide, and the
OmniSwitch 7700/7800/8800 Network Configuration Guide.




2   OmniSwitch 8800                                                                     April 2004



                                                                               WS0U-ARISTA00001698
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 10 of 73



 Installing the Hardware

Items Required                                                     Electrical Requirements

    • Grounding wrist strap (included)                             OmniSwitch 8800 switches have the following general electri-
                                                                   cal requirements:
    • Phillips screwdriver (not included)
                                                                       • Each switch requires one grounded AC outlet for each
    • Flat-blade screwdriver (not included)                              power supply (up to four) installed in the chassis .
                                                                         OmniSwitch 8800 switches offer both AC and DC
    • Serial cable (not included)                                        power supply support. Refer to the OmniSwitch 8800
                                                                         Hardware Users Guide for more information.

Site Preparation                                                       • For switches using AC power connections, each
                                                                         supplied AC power cord is 2 meters (approximately
Environmental Requirements                                               6.5 feet) long. Do not use extension cords.

OmniSwitch 8800 switches have the following environmental
and airflow requirements :                                             Caution. In North America, OmniSwitch 8800 power
                                                                       supplies require 220 Volt power cords connected to 220
    • The installation site must maintain a temperature                Volt power receptacles. Do not use 110 Volt power cords
      between 0° and 45° Celsius (32° and 122° Fahrenheit)             or receptacles.
      and not exceed 95 percent maximum humidity
      (noncondensing) at any time.

    • Be sure to allow adequate room for proper air ventila-           Redundant AC Power. If possible, it is recommended
      tion at the front, back, and sides of the switch. Refer to       that each AC outlet resides on a separate circuit. With
      "Mounting the Switch" on page 7 for minimum clear-               redundant AC, if a single circuit fails, the switch's remain-
      ance requirements. No clearance is necessary at the top          ing power supplies (on separate circuits) will likely be
      or bottom of the chassis.                                        unaffected and can therefore continue operating.




April 2004                                                                                                Installing the Hardware   3



                                                                                                           WSOU-AR1STA00001699
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 11 of 73


Weight Considerations                                      • Hardcopy OmniSwitch 8800 Getting Started Guide

When fully-populated (i.e., with all CMM, SFM, and NI      • Documentation CD containing the following manuals:
modules, fan trays and power supplies installed), the
OmniSwitch 8800 weighs approximately 220 lbs (100 Kgs).      OmniSwitch 8800 Getting Started Guide

                                                             OmniSwitch 8800 Hardware Users Guide
Items Included
                                                             OmniSwitch CLI Reference Guide
Yow- OmniSwitch 8800 order includes the following items:
                                                             OmniSwitch 7700/7800/8800 Switch Management
    • OmniSwitch chassis with factory-installed power        Guide
      supplies per order
                                                             OmniSwitch 7700/7800/8800 Network
    • CMM module(s) per order                                Configuration Guide

    • Factory-installed SFM modules per order                OmniSwitch 7700/7800/8800 Advanced Routing
                                                             Configuration Guide
    • NI modules per order

    • MiniGBICs per order, if applicable

    • Xenpaks per order, if applicable

    • Blank cover panels, if applicable

    • Grounding wrist sh·ap

    • Power cord(s) per order, if applicable




4   Installing the Hardware                                                                           April 2004



                                                                                          WSOU-AR1STA00001700
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 12 of 73


Unpacking and Installing the Switch                              Caution. Do not attempt to lift the chassis with the white
                                                                 plastic inserts.
Unpacking the Chassis

To protect your switch components from electrostatic             4 The overpack is the outer shell of the packaging. Lift
discharge (ESD) and physical damage, read all unpacking          the overpack straight up until it slides free from the rest of
recommendations and instructions carefully before beginning.     the packaging. This allows easy access to the chassis.
Recommendations                                                  S Remove the two rack-mounting brackets for 19-inch
    • Unpack your OmniSwitch chassis as close as possible        racks.
      to the location where it will be installed.

    • Network Interface (NI) modules and Chassis Manage-         Note. See "Rack-Mounting" on page 8 for more informa-
      ment Modules (CMMs) are packaged in separate               tion on installing the rack-mounting brackets.
      boxes. In order to greatly reduce exposure to electro-
      static discharge (ESD) and physical damage, do not
      unpack these boxes until the CMMs and NI modules           6 Carefully remove the protective plastic from the switch
      are ready to be installed.                                 chassis.
Chassis Removal Instructions                                     7 In order to reduce the weight of the chassis, it is
                                                                 recommended that you remove all factory-installed power
    1 Begin by carefully cutting the tape along the seam         supplies prior to lifting it from the packaging.
    marked "OPEN HERE FIRST."
                                                                 8 Continue to "Power Supply Removal Instructions" on
    2 Lift the box's top flaps . Remove the smaller boxes that   page 6.
    are enclosed and set them aside. These smaller boxes
    contain the Ship Kit.
                                                                 Note. The subsection below applies to power supplies that
    3 Next, completely remove the four white plastic inserts     are newly-shipped in the switch chassis. They have no
    (two on the front and two on the back) from the sides of     power cords attached and the on/off switches are in the off
    the box. Removing these inserts allows the overpack to be    ( 0) position. For instructions on removing power
    removed.                                                     supplies that are currently operating in an existing switch,
                                                                 refer to your OmniSwitch 8800 Hardware Users Guide.



April 2004                                                                                           Installing the Hardware   5



                                                                                                      WSOU-AR1STA00001701
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 13 of 73


Power Supply Removal Instructions                                 2 With one hand, grasp the handle at the front of the
                                                                  power supply and slowly pull the power supply out of the
    1 Loosen the four captive screws, located at the four         power supply bay. Do not pull the power supply
    comers of the power supply's front panel. If necessary,       completely out of the bay with one hand.
    use a flat-blade screwdriver to loosen the screws. Be sure
    that all captive screws are completely disengaged from the
    threaded holes in the chassis before continuing.




                                                                  3 When the power supply is pulled out far enough (about
                                                                  10 inches), place your other hand under the power supply
                                                                  casing to support its weight.

                                                                  4 Continue pulling the power supply out until it is
                                                                  removed from the chassis.

                                                                  S Set the power supply aside on a clean, static-free
    Note. Alcatel provides factory-installed blank cover plates   surface. You will need to re-install it later.
    for empty module slots. Do not remove these cover plates
    as they play an important role in chassis ventilation.        6 Remove all remaining power supplies by repeating
                                                                  steps 1 through 5.

                                                                  7 Continue to "Lifting the Chassis" on page 7.


6   Installing the Hardware                                                                                        April 2004



                                                                                                     WSOU-AR1STA00001702
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 14 of 73


Lifting the Chassis                                               Mounting the Switch

Once its weight has been reduced by removing the power
supplies, the chassis can be lifted from the packaging material       Note. Due to their weight, access, and airflow require-
and moved to the location where it is to be installed (see            ments, OmniSwitch 8800 switches cannot be wall-
important note below).                                                mounted.


                                                                  Airflow Considerations
    Important. Two people are required when lifting the
    chassis. Due to its weight, lifting the chassis unassisted    Be sme that your switch is placed in a well-ventilated, static-
    can cause personal injury.                                    free environment. Always allow adequate clearance at the
                                                                  front and sides of the switch, as well as behind the switch's fan
                                                                  unit (located at the top-rear of the chassis). The following top-
Continue to the next section, "Mounting the Switch."              view diagram shows recommended minimum clearances for
                                                                  adequate airflow.
                                                                                                                 Rear. 6 inches
                                                                                                                 minimum at rear
                                                                                                         :}      of chassis fan
                                                                                                                 unit.




                                                                                                                 Sides. 2 inches
                                                                                                                 minimum at left and
                                                                                                                 right sides.




                                                                                                         I
                                                                                                                 Front. 6 inches

                                                                                                       J}
                                                                                         Chassis Top View
                                                                                                                 minimum at front
                                                                                                                 of chassis.




April 2004                                                                                                   Installing the Hardware   7



                                                                                                             WSOU-AR1STA00001703
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 15 of 73


Never obstruct the air intake vents located at the bottom-front   Rack-Mounting
and bottom-sides of the chassis or the fan unit's air output
vents located at the rear of the chassis.                         Refer to the important guidelines below before installing the
                                                                  OmniSwitch chassis in a rack.

    Note. Clearance is not required at the top and bottom of          • Rack-mounting the chassis requires three people-two
    the chassis.                                                        people to hold the chassis and position it in the rack
                                                                        and a third person to secure the chassis to the rack
Module Access Considerations
                                                                        using the attachment screws.

If the switch will be mounted in rack that is immobile, make          • Alcatel does not provide rack-mount screws. Use the
sure that you have adequate clearance to install and remove             screws supplied by the rack vendor.
modules on the front and rear of the chassis. Please allow
enough clearance to install and remove the front fan trays,           • To prevent a rack from becoming top heavy, it is
which are approximately 15.8 inches long, are the longest               recommended that you install the switch at the bottom
modules on the front. And please allow enough clearance to              of the rack whenever possible.
remove the Switch Fabric Modules (SFMs) and power
supplies, which are approximately 6 inches long.                      • If you are installing the switch in a relay rack, be sure
                                                                        to install and secure the rack per the rack manufac-
                                                                        turer's specifications.

                                                                      • Refer to page 7 for important chassis airflow recom-
                                                                        mendations before installing.

                                                                  To rack-mount the switch, follow the steps below.

                                                                      1 Using the rack-mounting brackets as a template, mark
                                                                      the holes on the rack where the chassis is to be installed.

                                                                      2 Attach one rack-mounting bracket to the front end of
                                                                      the chassis using the Phillips-head screws that came with
                                                                      the chassis. See the figure below for the positioning and
                                                                      placement of these brackets and screws.



8   Installing the Hardware                                                                                             April 2004



                                                                                                          WSOU-AR1STA00001704
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 16 of 73


                                                                  6 Once the holes are aligned, use a third person to insert
                                                                  a screw through the bottom hole on each bracket. Tighten
                                                                  both screws until they are secure.




    3 Attach the second bracket to the opposite front side of     Note. Be sure to install the screws in the bottom hole of
    the chassis using the remaining screws.                       each bracket, as shown, before proceeding.
    4 Using two people, lift and position the chassis until the
    rack-mount brackets are flush with the rack post.
                                                                  7 Once the screws at the bottom of each bracket are
    5 Align the holes in the brackets with the rack holes you     secure, install the remaining screws. Be sure that all
    marked in step 1.                                             screws are securely tightened.


April 2004                                                                                           Installing the Hardware   9



                                                                                                     WSOU-AR1STA00001705
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 17 of 73


Stand-Alone                                                            Installing Power Supplies

The OmniSwitch 8800 can be installed unmounted as a stand-             Reinstall the power supplies in the chassis power supply bays
alone unit. Be sure that the installation location is a stable, flat   by following the steps below.
surface that can accomn1odate the fully-populated weight of all
switches being installed. One fully-populated OmniSwitch                   1 Be sure that you do not install the power supply upside
8800 weighs approximately 220 lbs (100 Kgs).                               down. When orienting the power supply, note that the on/
                                                                           off switch and power cord socket are located at the bottom
                                                                           of the power supply and the fan is located at the top of the
     Note. OmniSwitch 8800 switches must be installed "right               power supply.
     side up." Never attempt to operate a switch while it is
     lying on its side.                                                    2 With one hand, grasp the handle at the front of the
                                                                           power supply. Place your other hand under the power
                                                                           supply casing to support its weight.
To install the switch as a stand-alone unit, follow the steps
below:                                                                     3 Carefully insert the rear of the casing into the power
                                                                           supply bay and slide the power supply back until its
     1 Use two or more people to move and position the                     connector meets the chassis backplane connector.
     unpopulated chassis upright on the floor or bench where it
     is to be installed.

     2 Be sure that adequate clearance has been provided for
     chassis airflow and that you have placed the chassis within
     reach of all required AC outlets. For recommended
     airflow allowances, refer to page 7. For environmental and
     electrical requirements, refer to page 3.




10    Installing the Hardware                                                                                                April 2004



                                                                                                               WSOU-AR1STA00001706
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 18 of 73


   4 Continue sliding the power supply back until the front       7 Remove the two screws on the top of the power cord
   panel meets the front of the chassis. Do not force the         retainer with a Phillips-head screwdriver. Do not discard
   power supply into the bay. Otherwise you can damage the        these screws; you will need to reinstall them later.
   connectors.

    5 Tighten the four captive screws, located at the four
    comers of the power supply's front panel. Be sure not to
    overtighten the captive screws. If you use a screwdriver,
    the torque used to tighten the screws must not exceed 2.3
    inch pounds.
                                                                Retainer Screws




                                                                  8 Slide the end of the power cord through the top portion
                                                                  of the retainer until it stops.




    6 Verify that the power supply's on/off switch is in the
    off ( 0 ) position.




                                                                  9 Plug the other end of the power cord into the power
                                                                  supply's socket. Make sure that the power cord is attached
                                                                  securely to the outlet.



April 2004                                                                                         Installing the Hardware    11



                                                                                                     WSOU-AR1STA00001707
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 19 of 73


     10 Use a Phillips-head screwdriver to attach the top         Using the Grounding Wrist Strap and Chassis
     portion of the retainer with the two Phillips-head screws.   Grounding Lug

                                                                  Because electrostatic discharge (ESD) can damage switch
                                                                  components such as the Network Interface (NI) and Chassis
                                                                  Management Modules, you must ground yourself properly
                                                                  before continuing with the hardware installation.

                                                                  For this purpose, Alcatel provides a grounding wrist strap and
                                                                  a grounding lug located near the bottom-right of the chassis.
                                                                  To properly ground yourself, follow the steps below.

                                                                      1 Fasten the provided grounding strap to your wrist.

                                                                      2 Insert the wrist strap's connector pin (located at the end
                                                                      of the strap's tether) into the grmmding lug near the
                                                                      bottom-right of the chassis, as shown.

     11 Once the power cord is secured in the retainer, plug
     the power cord into an easily-accessible, properly
     grounded outlet. Do not use an extension cord.

     12 Install all remaining power supplies by repeating steps
     1 through 11 for each power supply.


     Note. For OmniSwitch 8800 switches using DC power,
     the power cord connector snaps into the connector socket.
     A cable retainer is not used.



     Important. Do not turn on the power supplies at this time.




12    Installing the Hardware                                                                                          April 2004



                                                                                                          WS0U-ARISTA00001708
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 20 of 73


                                                               Installing the Network Interface (NI) and
                                                               Chassis Management Modules (CMMs)

                                                               Once you are properly grounded, you may begin installing the
                                                               Network Interface (NI) and CMM(s).


                                                                   Note. See "Installing SFMs" on page 18 for information
                                                                   on installing SFMs.


                                                               NI Modules
                                                               NI modules may be installed in any slot position from 1
                                                               through 16 in OS8800 switches.

                                                               CMMs
                                                               CMMs may be installed in slots A or Bin OS8800 switches. A
                                                               minimum of one CMM is required for switch operations; the
                                                               second CMM provides redundancy.

                                                               In non-redundant configurations, the CMM may be installed in
                                                               either slot A or B. In redundant configurations, the CMM
                                              Chassis          installed in slot A will be designated primary by default. For
                                              Grounding Lug
                                                               more information on redundancy, refer to page 52 or, for
                                                               detailed infom1ation, refer to your OmniSwitch 8800 Hard-
                                                               ware Users Guide.

    Important. For the grounding wrist strap to be effective   NI modules cannot be installed in CMM slots A or B; like-
    in eliminating ESD, the power supplies must be installed   wise, CMMs cannot be installed in any NI slot position.
    in the chassis and plugged into grounded AC outlets as
    described on page 10.                                          More Information on Slot Numbering. For a diagram
                                                                   showing the chassis layout and slot positions, refer to
                                                                   "Chassis Slot Numbering" on page 50.



April 2004                                                                                          Installing the Hardware   13



                                                                                                      WSOU-AR1STA00001709
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 21 of 73


     Note. To further reduce exposure to electrostatic discharge   To install an NI or CMM module, follow the steps below.
     (ESD) and physical damage, do not remove more than one
     module at a time from the factory packaging. Unpack one           1 Holding the module in both hands, carefully slide it
     module, immediately install the module in the chassis,            into the chassis card guide. The component side of the
     then repeat the sequence for another module.                      board should face right.


Before beginning, note that the CMM modules and NI
modules slide into the chassis card guides differently. With
CMMs, the back of the module ' s printed circuit board (which
is wider than the front side) initially provides the glide path.
When the printed circuit board narrows a sheet metal flange
continues the remaining glide path. With Nis, the edges of the
module ' s printed circuit board slide into the guides .




                                                                       2 The module should slide in easily. Do not force the
                                                                       module into the slot. If any resistance is encountered,
                                                                       ensure the module is aligned properly in the card guide.
                                                                       Also, see the important note regarding chassis card guides
                                                                       on page 14.




14    Installing the Hardware                                                                                          April 2004



                                                                                                          WS0U-ARISTA00001710
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 22 of 73


    3 When the module is nearly seated in the slot, be sure        4 Once the module is firmly seated, secure the module to
    that the two extractor levers-one on top of the module         the chassis by tightening the two captive screws. Be sure
    and one on the bottom-are slightly opened (approxi-            not to overtighten the captive screws. If you use a screw-
    mately 30 degrees). This allows the notch on each extrac-      driver, the torque used to tighten the screws must not
    tor lever to grasp the rail on the chassis. Once the notches   exceed 2.3 inch pounds.
    have grasped the rail, press both extractor levers simulta-
    neously until the module is firmly seated.




                                                                   S Install all remaining modules by repeating steps 1
                                                                   through 4 for each module.


April 2004                                                                                          Installing the Hardware   15



                                                                                                      WS0U-ARISTA00001711
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 23 of 73


Installing MiniGBIC Connectors                                  3 Push the MiniGBIC into the slot until it clicks into
                                                                place.
If you are installing an OS8-GNI-U8 or OS8-GNI-U24                                GNIModule
module, you must install Miniature Gigabit Interface Convert-
ers (MiniGBICs) as required. These MiniGBICs are packaged
separately.




                      MiniGBIC Module                           Note. There is a small removal handle at the front of the
                                                                MiniGBIC transceiver. To remove a MiniGBIC, carefully
To install a MiniGBIC follow the steps below.                   lift this handle; then, grasp the handle and carefully pull
                                                                the MiniGBIC from the module.
     1 Be sure you have eliminated ESD by using the
     provided grounding wrist strap. Refer to "Using the
     Grounding Wrist Strap and Chassis Grounding Lug" on
     page 12 for more information.                              Caution. The MiniGBIC should slide in easily. Do not
                                                                force it into the slot. If any resistance is encountered,
     2 Holding the MiniGBIC by its sides, carefully slide it    ensure the MiniGBIC is aligned properly. Forcing the
     into the desired GNI module universal MiniGBIC slot.       MiniGBIC into the slot can damage the unit, as well as
                                                                components on your GNI module.




16    Installing the Hardware                                                                                     April 2004



                                                                                                    WS0U-ARISTA00001712
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 24 of 73


Installing Xenpak Modules                                  3 Align the groove on the XENP AK module with the
                                                           guide rails on the OS8-10GNI-UR1 's circuit board as
If you are installing an OS8-10GNI-UR1, you must install   shown below:
Xenpaks (10 Gigabit Ethernet modules) as required. These                      lOGNI Module
Xenpaks are packaged separately.




                      Xenpak Module

To install a Xenpak follow the steps below.

    1 Be sure you have eliminated ESD by using the         4 Holding the Xenpak by its sides, carefully slide it into
    provided grounding wrist strap. Refer to "Using the    the desired Xenpak slot.
    Grounding Wrist Strap and Chassis Grounding Lug" on
    page 12 for more information.
                                                           Caution. The Xenpak should slide in easily. Do not force
    2 Remove the blank slot cover plate from the OS8-      it into the slot. If any resistance is encountered, ensure the
    10GNI-UR1 's front face and set the cover plate and    Xenpak is aligned properly. Forcing the Xenpak into the
    screws aside.                                          slot can damage the unit, as well as components on your
                                                           module.




April 2004                                                                                    Installing the Hardware   17



                                                                                                WS0U-ARISTA00001713
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 25 of 73


Installing SFMs                                                     To install an SFM, follow the steps here.

Once you are properly grounded, you may begin installing the            Note. To further reduce exposure to electrostatic discharge
Switch Fabric Modules (SFMs) on the back side of the chas-              (ESD) and physical damage, do not remove more than one
sis. Because electrostatic discharge (ESD) can damage switch            SFM at a time from the factory packaging. Unpack one
components such as the Switch Fabric Modules, you must                  SFM, immediately install the SFM in the chassis, then
always ground yourself properly before removing or adding a             repeat the sequence for another SFM.
module. Refer to page 12 for more information.

                                                                        1 Holding the SFM in both hands, carefully slide it into
     Note. See "Installing the Network Interface (NI) and               the chassis card guide. The component side of the board
     Chassis Management Modules (CMMs)" on page 13 for                  should face up.
     information on installing CMMs and Nis.
                                                                        2 The SFM should slide in easily. Do not force the SFM
                                                                        into the slot. If any resistance is encountered, ensure the
SFMs may be installed in SFM slots 1 through 5. A minimum               SFM is aligned properly in the card guide.
of four (4) SFMs are required for switch operations; the fifth
SFM provides redundancy. For more information on redun-
dancy, refer to page 52 or, for detailed information, refer to
your OmniSwitch 8800 Hardware Users Guide.


     More Information on Slot Numbering. For a diagram
     showing the chassis layout and slot positions, refer to page
     51.




18    Installing the Hardware                                                                                            April 2004



                                                                                                            WS0U-ARISTA00001714
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 26 of 73


    3 When the SFM is nearly seated in the slot, be sure that         4 Once the SFM is firmly seated, secure the SFM to the
    the two extractor levers-one on the left of the SFM and           chassis by tightening the two captive screws. Be sure not
    one on the right-are slightly opened (approximately 30            to overtighten the captive screws. If you use a screw-
    degrees). This allows the notch on each extractor lever to        driver, the torque used to tighten the screws must not
    grasp the rail on the chassis. Once the notches have              exceed 2.3 inch pounds.
    grasped the rail, press both extractor levers inward simul-
    taneously until the SFM is firmly seated.




                                                                      S Install all remaining SFMs by repeating steps 1
                                                                      through 4 for each module.

                                                                  Blank Cover Plates

                                                                  Blank cover plates are factory-installed in the chassis and are
                                                                  used to cover empty CMM, SFM, and NI slots, as well as
                                                                  empty power supply bays.

                                                                  These cover plates play an important role in chassis airflow
                                                                  and temperature management. They also provide protection for
                                                                  module processor boards and other sensitive internal switch
                                                                  components by closing off a chassis that is not fully populated.

                                                                  Because they regulate airflow and help protect internal chassis
                                                                  components, blank cover plates should remain installed at
                                                                  empty module slots and power supply bays at all times.


April 2004                                                                                              Installing the Hardware   19



                                                                                                          WS0U-ARISTA00001715
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 27 of 73



 Connections and Cabling

Once your switch is properly installed, you should connect all     Serial Connection Default Settings
network and management cables required for your network
applications. Connections may include:                             The factory default settings for the serial connection are as
                                                                   follows:
     •    Serial cable to the console port
                                                                        baud rate                          9600
     • Ethernet cable to the Ethernet Management Port                   parity                             none
       (EMP) on the CMM
                                                                        data bits (word size)               8
     • Fiber cables to all required MiniGBICs and Xenpaks               stop bits

     • Ethernet cables to all required RJ-45 ports on copper
       ENI and GNI modules.                                        For inforn1ation on modifying these settings, refer to
                                                                   "Modifying the Serial Connection Settings" on page 29.
Serial Connection to the Console/Modem Port

The console port, located on the CMM module, provides a
serial connection to the switch and is required when logging
into the switch for the first time. By default, this female DB-9
connector provides a DCE console connection. However, by
changing the onboard jumper setting, the port can be changed
to a DTE modem connection.

     Modem Connections. If you require a modem connec-
     tion to the switch, you must convert the console port to
     support modem connections by installing a hardware
     jumper on the CMM. Refer to your OmniSwitch 8800
     Hardware Users Guide for details.



20       Connections and Cabling                                                                                          April 2004



                                                                                                            WS0U-ARISTA00001716
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 28 of 73


EMP Cable Requirements                                           Refer to the diagram below for console/modem port and EMP
                                                                 locations.
There are specific cable type requirements (i.e., straight-
through or crossover) based on the location of the EMP port
and the type of device to which it is connecting. Refer to the
information below:

     EMP to a Switch                    Straight-
                                        through
     EMP to a Computer or               Crossover
     Workstation


    Note. For inforn1ation on manually configuring Ethernet
    ports for cabling requirements, refer to "Configuring
    Ethernet Ports" in the OmniSwitch 7700/7800/8800
    Network Configuration Guide.




April 2004                                                                                       Connections and Cabling   21



                                                                                                     WS0U-ARISTA00001717
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 29 of 73



 Booting the Switch

Now that you have installed the switch components and                    CMMFAN2                          Solid Green
connected all required cables, you can boot the switch. To boot          CMMFAN3                          Solid Green
the switch, simply turn the on/off switch for all installed power
supplies to the on ( I ) position.                                       SFMOKl                           Solid Green
                                                                         SFMOK2                           Blinking Green

     Note. If you have more than one power supply installed,             NIOKl                            Solid Green
     be sure to turn on each power supply in rapid succession,           NIOK2                            Blinking Green
     (i.e., within a few seconds of each other). This ensures that
     there will be adequate power for all NI modules when they           Power Supply TEMP Fail           Off
     boot.                                                               Power Supply DC OK               Solid Green
                                                                         Power Supply AC OK               Solid Green
Component LEDs
                                                                     If the LEDs do not display as indicated, make sure the boot
The boot process takes a few moments to complete. During             process is completed. Again, the boot process takes several
this process, the LEDs on the CMM, SFM, and NI modules               moments to complete. If the LEDs do not display as indicated
may flash and change color, indicating different stages of the       following a complete boot sequence, contact Alcatel Customer
boot.                                                                Support.

Following a successful boot, the LEDs on all switch compo-           For descriptions of CMM, SFM, and NI LED states, see pages
nents, including power supplies, should display as follows:          53 through 63 . For information on power supply LED states,
                                                                     refer to the OmniSwitch 8800 Hardware Users Guide.
     CMMOKl                              Solid Green
     CMMOK2                              Blinking Green              Once the switch has completely booted and you have accessed
                                                                     your computer's terminal emulation software via the console
     CMMTEMP                             Solid Green                 port, you are ready to log in to the switch's Command Line
     CMMFANl                             Solid Green                 Interface (CLI) and configure basic information. Continue to
                                                                     "Your First Login Session" on page 23 .


22    Booting the Switch                                                                                                April 2004



                                                                                                          WS0U-ARISTA00001718
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 30 of 73



 Your First Login Session

In order to complete the setup process for the switch, you     Logging In to the Switch
should complete the following steps during your first login
sess10n:                                                       \,\,'hen you first log in to the switch, you will be prompted for a
                                                               login (i.e., user) name and password. During this first login
   • Log in to the switch                                      session, only one user name option and one password option is
                                                               available:
   • Set IP address inf01mation for the Ethernet
   Management Port (EMP)                                           • Login (i.e., user name )-admin

   • Unlock session types                                          • Password-switch

   • Change the login password                                 To log in to the switch, enter admin at the login prompt:

   • Set the date and time                                             login: admin


   • Set optional system information                           Next, enter the factory default password, switch, at the pass-
                                                               word prompt:
   • Save your changes
                                                                       password: switch

    Important. You must be connected to the switch via the     The default welcome banner, which includes information such
    console port before initiating your first login session.   as the current software version and system date, displays-
                                                               followed by the CLI command prompt:
                                                                       Welcome to the Alcatel OrnrnSwitch 8000
                                                                       Softwan~ Version 5.1.5, ,June 13, 2004.
                                                                       Copyright(c), 1994-2004 Alcatel Internetworking,     Inc.
                                                                       All Rights reserved.
                                                                       OmniSwitch(TM) is a trademark of Alcatel Internetwork-
                                                                       ing, Inc. registered in the United States Patent and
                                                                       Trademark Office.




April 2004                                                                                            Your First Login Session     23



                                                                                                         WSOU-AR1STA00001719
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 31 of 73


     More Information On User Accounts. A user account           1 Enter modify boot parameters at the CLI prompt. The
     includes a login name, password, and user privileges.       boot prompt displays:
     Privileges determine whether the user has read or write
     access to the switch and which commands the user is            Boot>
     authorized to execute.
                                                                 2 At the boot prompt, enter boot empipaddr, followed
     For detailed infonnation on setting up and modifying user   by the new default IP address for the EMP. For example:
     accounts and user privileges, refer to the "Managing
                                                                    Boot> boot empipaddr 168.22.2.120
     Switch User Accounts" chapter of your OmniSwitch 7700/
     7800/8800 Switch Management Guide.
                                                                 3 Next, enter boot empgatewayipaddr, followed by the
                                                                 new default gateway address for the EMP. For example:

Setting IP Address Information for                                  Boot> boot empgatewayipaddr 168.22.2.254

the EMP
                                                                 4 Verify your cunent changes by entering show at the
The Ethernet Management Port (EMP) is located on the CMM         boot prompt:
module. The EMP allows you to bypass the Network Interface
(NI) modules and manage the switch over the network directly        Boot> show
                                                                    Edit buffer contents:
through the CMM.
                                                                    EMP IP Address                        168.22.2.120
                                                                    EMP Gateway IP Address                168 . 22.2.254
In order to ping the switch through the EMP Ethernet connec-
tion, you must change the port's default IP and gateway             (additional table output not shown)
addresses.

To change the default IP and gateway addresses, refer to the     Subnet Mask. The default subnet mask is Class C
following steps.                                                 (255.255.255.0). If you must change this default value,
                                                                 use the boot empnetmask command at the boot prompt.

     Note.You must be connected to the switch via the console
     port before attempting to change IP address information.
     Otherwise, an error message will display.




24    Your First Login Session                                                                                    April 2004



                                                                                                   WSOU-AR1STA00001720
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 32 of 73


    Access to the EMP. By default, only devices in the same     Unlocking Session Types
    subnet as the EMP will be able to manage the switch
    through that port. For information on allowing devices in   Security is a key feature on OmniSwitch 8800 switches. As a
    other subnets to manage the switch via the EMP, refer to    result, when you access the switch for the first time, you must
    the OmniSwitch 8800 Hardware Users Guide.                   use a direct console port connection . All other session types
                                                                (Telnet, FTP, Web View, SNMP, etc.) are "locked out" until
                                                                they are manually unlocked by the user.
    S Save these changes to the switch's running memory by
    entering commit system at the boot prompt:                  The CLI command used to unlock session types is
                                                                aaa authentication.
       Boot> commit system

    This will immediately enable your changes and allow             Note. When you unlock session types, you are granting
    users to ping the EMP. Note, however, that these changes
    have not yet been saved to the switch's boot.params file        switch access to non-local sessions (e.g., Telnet). As a
    and will be lost if the switch is rebooted.                     result, users who know the correct user login and pass-
                                                                    word will have remote access to the switch. For more
    6 To permanently save these changes to the                      information on switch security, refer to the "Managing
    boot.params file, enter commit file at the boot prompt:         Switch Security" chapter of your OmniSwitch 7700/7800/
                                                                    8800 Switch Management Guide.
       Boot> commit file

    Changes will be preserved following a switch reboot.        Unlocking All Session Types


    7 Return to the CLI prompt by entering exit at the boot     To unlock all session types , enter the following command
    prompt.                                                     syntax at the CLI prompt:
                                                                       -> aaa authentication default local
    Important. Although you have configured the EMP with
                                                                Unlocking Specified Session Types
    valid IP address information, you will not be able to
    access the switch through this port for Telnet, FTP,        You can also unlock session types on a one-by-one basis. For
    Web View, or SNMP sessions until you have unlocked          example, to unlock Telnet sessions only, enter the following
    these remote session types. See "Unlocking Session          command:
    Types" for more information.
                                                                       -> aaa authentication telnet local



April 2004                                                                                            Your First Login Session   25



                                                                                                        WS0U-ARISTA00001721
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 33 of 73


To unlock Web View (HTTP) sessions only, enter the follow-     Changing the Login Password
ing command:
                                                               Change the login password for admin user sessions by follow-
       - > aaa authentication http local                       ing the steps below:

You cannot specify more than one session type in a single          1 Be sure that you have logged into the switch as user
command line. However, you can still unlock multiple session       type admin (see "Logging In to the Switch" on page 23 ).
types by using the aaa authentication command in succes-
sion. For example :                                                2 Enter the keyword password and press <Enter>.
       -> aaa authentication htt p local                           3 Enter your new password (up to 47 characters long) at
       - > aaa authentication telnet lo c al
                                                                   the prompt (refer to the note below).
       - > aaa authentication ftp local

How many sessions are allowed?
                                                                   Note. Typically, the password should be a string of non-
Once a session type has been unlocked, the following number        repeating characters. The CLI uses the first occurrence of
of sessions is allowed for each type :                             the character series to uniquely identify the password. For
                                                                   example, the password engrengr is the same as engr. A
     Telnet sessions allowed        4 concurrent sessions          better password might be engr2735.
     FTP sessions allowed           4 concurrent sessions
     HTTP (Web browser) ses-        4 concurrent sessions          4 You will be prompted to re-enter the password. Enter
     sions allowed                                                 the password a second time.
     Secure Shell and Secure        8 concurrent sessions
     Shell FTP sessions allowed
                                                                   Note. Be sure to remember or securely record all new
     Total sessions (Telnet, FTP,   21 concurrent sessions         passwords; overriding configured passwords on
     HTTP, Secure Shell and                                        OmniSwitch 8800 switches is restricted.
     Secure Shell FTP, console)
     SNMP sessions allowed          50 concurrent sessions




26   Your First Login Session                                                                                       April 2004



                                                                                                      WS0U-ARISTA00001722
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 34 of 73


New password settings are automatically saved in real time to     To enable Daylight Savings time, enter the following
the local user database; the user is not required to enter an     command.
additional command in order to save the password informa-
tion. Also note that new password information is retained                -> system daylight savings time enable
following a reboot.
                                                                  Many other time zone variables are supported. For detailed
All subsequent login sessions-including those through the         information on configuring a time zone for the switch, refer to
console port-will require the new password in order to access     your OmniSwitch 7700/7800/8800 Switch Management Guide.
the switch.

                                                                  Setting the Date and Time
    User Accounts. The switch allows a maximum of 50 user
    accounts in the local user database. For information on       Set the cunent time for the switch by entering system time,
    creating additional user types and assigning individual       followed by the cunent time in hh:mm:ss. For example:
    passwords, refer to the "Managing Switch User Accounts"
    chapter of your Switch A1anagement Guide.                            -> system time 18:35:00


                                                                  The switch uses a 24-hour clock; the time value shown in the
                                                                  above example would set the time to 6:35 PM.
Setting the System Time Zone
                                                                  To set the current date for the switch, enter system date,
The switch's default time zone is UTC (also refened to as         followed by the cwTent date in mm/dd/yyyy. For example:
Greenwich Mean Time).
                                                                         -> system date 12/27/2002
If you require a time zone that is specific to yom region-or if
you need to enable Daylight Savings Time (DST) on the
switch-you can configure these settings via the system time-
zone and system daylight savings time commands. For exam-
ple, to set the system clock to run on Pacific standard time,
enter the following command.

       -> system timezone pst




April 2004                                                                                             Your First Login Session   27



                                                                                                         WSOU-AR1STA00001723
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 35 of 73


Setting Optional System                                             Specifying a System Name
Information
                                                                    The system name is a simple, user-defined text description for
This section provides information on configuring optional           the switch.
system parameters, including:
                                                                    To specify a system name, enter system name, followed by a
     • the switch's administrative contact                          text description ofup to 254 characters. If you include spaces
                                                                    between words in the text string, be sure to enclose the string
     • a system name                                                in quotes (" ").

     • the switch's physical location                               For example:
                                                                        -> system name "Engineering Switch 3"
Specifying an Administrative Contact

An adminish·ative contact is the person or department in            Specifying the Switch's Location
charge of the switch. If a contact is specified, users can easily
find the appropriate network administrator if they have ques-       It is recommended that you use a physical labeling system for
tions or comments about the switch.                                 locating and identifying your switch(es). Examples include
                                                                    placing a sticker or placard with a unique identifier (e.g., the
To specify an administrative contact, enter system contact,         switch's default IP address) on each chassis.
followed by a text string of up to 254 characters. If you
include spaces between words in the text string, be sure to         However, if no labeling system has been implemented or if
enclose the string in quotes (" ").                                 you need to determine a switch's location from a remote site,
                                                                    entering a system location can be ve1y useful.
For example:
                                                                    To specify a system location, enter system location, followed
     -> system contact "JSmith X477 js@company.com"                 by a text description ofup to 254 characters. If you include
                                                                    spaces between words in the text string, be sure to enclose the
                                                                    string in quotes (" ").

                                                                    For example:
                                                                        -> system location "NMS Lab--NE Corner Rack"




28    Your First Login Session                                                                                            April 2004



                                                                                                             WSOU-AR1STA00001724
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 36 of 73


Viewing Your Changes                                               Modifying the Serial Connection
                                                                   Settings
To view your current changes, enter show system at the CLI
prompt.                                                            The switch's serial connection defaults are listed on page 20.
                                                                   If you wish to modify the default serial connection settings
                                                                   (i.e., baud rate, parity, data bits, and stop bits), refer to the
Saving Your Changes                                                following steps.

Once you have configured this basic switch information, save
your changes by entering write memory at the CLI command               Note.You must be connected to the switch via the console
prompt.                                                                port before attempting to change serial connection
                                                                       settings. Otherwise, an error message will display.
When the write memory command is entered, changes are
automatically saved to the main configuration file (boot.cfg)
and placed in the /flash/working directory. For more informa-          1 Enter modify boot parameters at the CLI prompt. The
tion on the boot.cfg file, refer to page 38.                           boot prompt displays:

                                                                           Boot>
    Note. If the switch reboots following a write memory
    command entry, the switch will run from the                        2 To change the baud rate, enter boot serialbauclrate,
    /flash/certified directory. As a result, subsequent configu-       followed by the desired baud rate value. Options include
    ration changes cannot be saved using the write memory              1200, 2400, 4800, 9600 (default), 19200, 38400, 57600,
    command until the switch is once again running from the            76800, and 115200. For example:
    /flash/working directory. See page 40 for important infor-
    mation on these directories.                                           Boot > boot serialbaudrate 19200


                                                                       Note. Setting the console port to speeds above 9600 baud
                                                                       can cause problems with Zmodem uploads.



                                                                       3 To change the parity value, enter boot serialparity,
                                                                       followed by the desired parity value. Options include none
                                                                       (default), even, and odd. For example:


April 2004                                                                                                Your First Login Session   29



                                                                                                             WS0U-ARISTA00001725
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 37 of 73


        Boot> boot serialparity even                                  8 You can also save your changes in real time to the
                                                                      switch's running memory by entering commit system at
     4 To change the data bits (i.e., word size) value, enter         the boot prompt:
     boot serialworrlsize, followed by the number of data bits.
     Options include 7 and 8 (default). For example:                      Boot> commit system

        Boot> boot serialwordsize 7
                                                                      Caution. There are two important things to consider when
                                                                      using the commit system command to save serial connec-
     5 To change the stop bits value, enter boot serialstop-
                                                                      tion changes:
     bits, followed by the number of stop bits. Options include
     1 (default) and 2. For example:
                                                                      •   Output to the terminal may become illegible due to
        Boot> boot serialstopbits 2                                       incompatible serial connection settings between the
                                                                          switch and the terminal emulation software.
     6 Verify your current changes by entering show at the
     boot prompt:                                                     • If you use the commit system command only, changes
                                                                        will not be saved to the switch's boot.params file and
        Boot> show                                                      will be lost if the switch is rebooted. To save changes
        Edit buffer contents:
                                                                        to the boot.params file, refer to step 7.
        Serial (console) baud                    19200
        Serial (console) parity                  even
        Serial (console) stopbits                2
        Serial (console) wordsize                7
                                                                      9 Return to the CLI prompt by entering exit at the boot
                                                                      prompt.
        (additional table output not shown)
                                                                  This completes the initial setup process. Your Alcatel
     7 You can save your changes to the boot.params file by       OmniSwitch 8800 switch is now ready for additional configu-
     entering commit file at the boot prompt:                     ration and network operation. Refer to the following sections
                                                                  for more information on using your switch, as well as addi-
        Boot> commit file                                         tional built-in features.

     \\Then the commit file command is used, changes will not
     be enabled until after the next switch reboot.



30    Your First Login Session                                                                                        April 2004



                                                                                                         WSOU-AR1STA00001726
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 38 of 73



 CLI Basics

The Command Line Interface (CLI) allows you to configure              Note. The software supports vtlOO terminal emulation;
and monitor your switch by entering single-line commands .            CLI assistance features may be limited if your terminal
The CLI can be accessed through terminal or Telnet sessions.          emulation software is using a setting other than vtlOO.


       Note. Configming the switch using the CLI is also          Syntax Checking
       referred to as "online configmation."
                                                                  If you make a mistake while entering command syntax, the
                                                                  CLI provides clues about how to correct the error. Whenever a
The following section provides basic information on CLI           command error is entered, two indicators are displayed:
assistance features . For detailed information on the CLI,
including syntax conventions, usage rules, command docu-              • An Error message describing the type of error.
mentation, and a quick reference card, refer to the OmniSwitch        • A carat (A) character indicating where the error
CLI Reference Guide and the OmniSwitch 7700/7800/8800                   occurred.
Switch Management Guide.
                                                                  For example, the syntax
CLI Assistance Features                                                   -> show vlan router port mac status

                                                                  results in the following error:
The CLI provides built-in features that assist you while enter-
ing commands. These features include:                                     -> show vlan router port mac status

   •     Syntax checking                                                  ERROR: Invalid entry: "port"
   •     Command line help
   •     Partial keyword completion                               Because port is not valid syntax for the command, the error
   •     Deleting and inserting characters                        message shows it as an invalid entry and the carat indicates
   •     Previous command recall                                  where the problem has occurred. For this example, the valid
   •     Prefix recognition                                       command syntax is
   •     Prefix prompt                                                    -> show vlan router mac status
   •     Command history


April 2004                                                                                                         CU Basics     31



                                                                                                         WSOU-AR1STA00001727
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 39 of 73


Command Line (?) Help                                              Partial Keyword Completion

The CLI provides additional help in the form of the question       The CLI has a partial keyword recognition feature. Instead of
mark (?) character. The ? character provides information that      typing an entire keyword, you can type only the minimum
helps you build your command syntax. For example, if you           number of characters needed to uniquely identify the keyword,
enter                                                              then press the Tab key. The CLI will complete the keyword
                                                                   and place the cursor at the end of the command line.
        -> show vlan router
                                                                   If you do not enter enough characters to uniquely identify the
at the command line and are unsure of the next keyword, you        keyword, pressing the Tab key will have no effect.
can enter the ? character for additional options (be sure to
include a space between the last keyword and the? character):      If you enter characters that do not belong to an applicable
                                                                   keyword, pressing the Tab key will remove the characters and
        -> show vlan router?                                       place the cursor back to its previous position.

                            MAC IP                                 Deleting Characters
          (Vlan Manager Command Set)
                                                                   You can delete CLI command characters by using the Back-
The carat character ( /\) indicates the point where you invoked    space key or the Delete key. The Backspace key deletes each
the command line help. Possible keyword options, along with        character in the line, one at a time, from right to left.
the corresponding command set, are displayed. Here, you can
continue building the command by entering either mac or ip .       To change incorrect syntax with the Delete key, use the Left
                                                                   Arrow key to move the cursor to the left of the character to be
Some command completion options may indicate user-defined          deleted, then use the Delete key to remove characters to the
information. For example: <string>, <slot/port>,                   right of the cursor.
<hh:mm:ss>, etc. The option <er> indicates that the
command can be completed by pressing <Enter>.


     Note. The? character can be entered at any time. In addi-
     tion, you can type the '? character alone at the CLI prompt
     to display root keywords for all command sets.




32    CLI Basics                                                                                                        April 2004



                                                                                                           WSOU-AR1STA00001728
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 40 of 73


Inserting Characters                                               Prefix Recognition

To insert a character between characters that are already typed,   Prefix recognition is a CLI feature that reduces redundant
use the Left and Right Arrow keys to place the cmsor into          command line entry by storing commonly-used prefix infor-
position, then type the new character. Once the syntax is          mation for certain commands. The CLI assumes this stored
correct, execute the command by pressing <Enter>. In the           prefix information when the next command is entered. For
following example, the user enters the wrong syntax to execute     example, if you enter
a command. The result is an error message.
                                                                          -> vlan 32
       -> show micrcode
                                                                   at the command line, the CLI will store the vlan 32 prefix
       ERROR: Invalid entry: "micrcode"
                                                                   inf01mation. If you want to create a router port on VLAN 32,
                                                                   you can simply enter
To correct the syntax without retyping the entire command
line, use the ! ! command to recall the previous syntax. Then,             -> router ip 1.1.1.1
use the Left Arrow key to position the cursor between the "r"
and the "c" characters. To insert the missing character for this   instead of the full command:
example, type "o" as shown:
                                                                           -> vlan 32 router ip 1.1.1.1
       -> ! !
       -> show microcode
                                                                   The following command families support prefix recognition:

Previous Command Recall                                               • AAA

To recall the last command executed by the switch, press the          • Interface
Up Arrow key at the prompt and the previous command will
display on your screen. You can execute the command again             • Link Aggregation
by pressing <Enter> or you can edit it first by deleting or
inserting characters.                                                 • Quality of Service (QoS)

                                                                      • Spanning Tree

                                                                      • VLAN Management



April 2004                                                                                                         CU Basics    33



                                                                                                         WSOU-AR1STA00001729
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 41 of 73


Prefix Prompt                                                            11 modify boot parameters
                                                                         12 show history
You can set the CLI to display the cun-ent command prefix as
the command prompt by entering the following command:             Note that the most recent commands are displayed lower in the
                                                                  list. For this reason, the show history command will always be
       -> prompt prefix                                           listed last.

After entering this command, your command prompt will             You can recall commands from the history list by entering an
include current stored prefix information until a new prompt is   exclamation point ( ! ). For example:
specified. For example, the following is a prompt for a user
who has begun configuring VLAN 32:                                       -> !4
                                                                         -> show temperature
       -> vlan 32
                                                                  The CLI prints the fourth command from the history list (in
To set the prompt back to the default anow ( ->),enter the        this case, show temperature) at the CLI prompt.
following syntax, exactly as shown, at the prefix prompt:
                                                                  You can also recall the last command in the history list by
       prompt string->                                            entering two exclamation points ( !! ). For example:

Command History                                                          -> ! !
                                                                         -> show history

You can view a list of up to 3 0 of the most recently executed
commands via the show history command. For example:               To specify the number of commands displayed in the history
                                                                  list (1 - 30), use the history size command. For example:
       -> show history
       1 aaa authentication default local                                -> history size 10
       2 password
       3 system timezone pst
       4 system daylight savings time enable                      To view the current history list settings, use the show history
       5 system time 14:58:00                                     parameters command. For example:
       6 system date 11/06/2002
                                                                         -> show history parameters
       7 system contact "JSmith js@company.com"
                                                                         History size: 30
       8 system name EngSwitch3
                                                                         CurrentSize: 10
       9 system location "NMS Lab--NE Rack"
                                                                         Index Range: 1-10
       10 show system



34   CLI Basics                                                                                                         April 2004



                                                                                                          WSOU-AR1STA00001730
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 42 of 73


Command Logging                                                    When command logging is enabled via the command-log
                                                                   enable syntax, a file called command.log is automatically
OmniSwitch 8800 switches provide command logging. This             created in the switch's /flash directory. Once enabled, configu-
feature allows users to record up to 100 of the most recent        ration commands entered on the command line will be
commands entered via Telnet and console sessions. In addi-         recorded to this file until command logging is disabled.
tion to a list of commands entered, the results of each
command entry are recorded. Results include information such       The command.log file has a 66402 byte capacity. This capac-
as whether a command was executed successfully, or whether         ity allows up to 100 of the most recent commands to be
a syntax or configuration error occurred.                          recorded. Because all CLI command logging infomrntion is
                                                                   archived to the command.log file, command history informa-
                                                                   tion will be lost if the file is deleted.
    Note. The command history feature differs from the
    command logging feature in that comnrnnd history buff-
    ers up to 30 of the most recent commands. The command              Note. The command.log file cannot be deleted while the
    information is not written to a separate log file. Also, the       command logging feature is enabled. Before attempting to
    command history feature includes only general keyword              remove the file, be sure to disable command logging.
    syntax (i.e., it does not record full syntax, date and time,
    session IP address, and entry results). For more informa-
    tion on command history, refer to page 34.                     For detailed information on command logging, refer to the
                                                                   OmniSwitch 7700/7800/8800 Switch Management Guide.

Refer to the sections below for more information on configur-
ing and using CLI command logging. For detailed information
related to command logging commands, refer to the
OmniSwitch CLI Reference Guide.
Enabling Command Logging

By default, command logging is disabled. To enable command
logging on the switch, enter the following command:
       -> command-log enable




April 2004                                                                                                          CU Basics   35



                                                                                                           WSOU-AR ISTAOOOO 1731
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 43 of 73


Common CLI Commands                                              show cmm          Displays basic hardware and status
                                                                                   information for CMM modules in
The following table lists some basic CLI commands that will                        the chassis.
help you get acquainted with the CLI interface. Enter each
                                                                 show fabric       Displays the status and configura-
command exactly as shown. For complete descriptions of
                                                                                   tion of Switch Fabric Modules
these commands, refer to your OmniSwitch CLI Reference
                                                                                   (SFMs).
Guide.
                                                                 show system       Displays basic information about
write memory              Saves current configuration                              the switch.
                          changes to the /flash/working
                                                                 show microcode    Displays the version of software
                          directory's boot.cfg file . For more
                                                                                   currently installed on the switch.
                          information, refer to page 38.
                                                                 exit              Ends the current Telnet or console
show runnin g-directory Displays the current running direc-
                                                                                   sess10n.
                        tory. For more information, refer to
                        page 40.                                 session timeout   Modifies the amount of time before
                                                                                   Telnet and console sessions will
vlan                      Creates a new VLAN.
                                                                                   time out.
show vlan                 Displays a list ofVLANs config-
                          ured on the switch.
vlan router ip            Defines a virtual router port to
                          enable IP routing on a VLAN.
show chassis              Displays basic configuration and
                          status infom1ation for the switch
                          chassis.
show module               Displays basic information for all
                          modules installed in the chassis.
                          Modules include primary and sec-
                          ondary CMMs and Network Inter-
                          face (NI) modules.
show ni                   Displays basic hardware and status
                          information for NI modules
                          installed in the switch.



36     CLI Basics                                                                                            April 2004



                                                                                               WS0U-ARISTA00001732
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 44 of 73


Offline Configuring                                                  Scheduling a Configuration File to be Applied
                                                                     at a Later Time

You can configme OmniSwitch 8800 switches using an                   You can apply a file to the switch immediately, or you can
ASCII-based text file. This is referred to as ofjline confzgur-      schedule a file to be applied either at a specific date and time
ing. With offline configming, CLI commands may be typed              or after a specific amount of time has passed. Timer sessions
into a text document (referred to as a text-based configuration      can greatly facilitate maintenance tasks such as synchronized
file) and then uploaded and applied to the switch.                   batch updates.

An ASCII-based configuration file can be viewed or edited at
any time using a standard text editor (e.g., WordPad). The           Generating Snapshots of the
switch also offers its own text editing buffer, so a file can be     Current Configuration
edited in the flash file directory without having to be down-
loaded to a workstation.                                             A generated snapshot captmes the switch's current configma-
                                                                     tion settings in a single text file. Captured configmation
Because they are portable, stand-alone documents, configura-         settings can then be viewed or edited offline at any time. Trou-
tion files allow users to easily clone switch configmations.         bleshooting is greatly facilitated, as aggregate network infor-
Moreover, the ability to store a broad range of network infor-       mation can be read at a glance.
mation in a single text file facilitates troubleshooting, testing,
and overall network readability.                                     Snapshot files can be used as configmation files for a single
                                                                     switch or for multiple switches. This allows easy cloning of
Syntax Checking                                                      switch configmations for networks requiring multiple, simi-
                                                                     larly-configmed switches. Simply place the snapshot file in the
Offline configmation includes a syntax check featme. This            appropriate directory of the switch(es) you want to configme
function will report syntax e1Tors or typos that might cause a       and use the CLI to apply the file.
command to be rejected by the switch when a configmation
file is applied.                                                     For detailed information on offline configuring and the
                                                                     features described above, refer to the "Working with Configu-
                                                                     ration Files" chapter in the OmniSwitch 7700/7800/8800
                                                                     Switch Management Guide.




April 2004                                                                                                              CU Basics   37



                                                                                                              WSOU-AR1STA00001733
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 45 of 73



 Files and Directories

Boot and Image Files                                                  boot.cfg File
Although the switch's flash memory can contain many file              The boot.cfg file stores your network configuration parame-
types (e.g., log and snapshot files), there are three specific file   ters. When you first boot the switch, no boot.cfg file is
types that provide key switch and network functions. These            present. This file is automatically generated when you first
files include the boot.cfg file, the boot.params file, and image      issue a write memory command to save your configuration
(.img) files .                                                        changes. The file is then automatically placed in the
                                                                      /flash/working directory.

boot.params File
                                                                          Important. Your switch must be running from the
The boot.params file provides IP address, gateway, and mask               /flash/working directory in order to save changes to the
information for the switch's Ethernet Management Port                     boot.cfg file. Refer to "Working and Certified Directo-
(EMP). This information is required for direct Ethernet                   ries" on page 40 for more information.
connections to the switch's primary CMM.

This file also contains default console port parameters (baud         Once the configuration parameters stored in the boot.cfg file
rate, etc.) and can be modified via the modify boot parame-           are considered tested and reliable, the file can be copied to the
ters CLI command.                                                     /flash/certified directory and become part of the "last known
                                                                      good" software for the switch.
In order to be read by the switch, the boot.params file must be
placed in the /flash directory. If the file is deleted for any        If all copies of this file are deleted and a system boot occurs,
reason, a new boot.params file will be automatically gener-           your network configuration will be lost. Therefore, it is recom-
ated on the next system boot. However, all user-configured            mended that you keep a backup copy of this file at all times.
information, such as IP address, gateway, and mask informa-
tion, will be lost. Therefore, it is recommended that you keep a
backup copy of this file at all times.



38    Files and Directories                                                                                                  April 2004



                                                                                                               WS0U-ARISTA00001734
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 46 of 73


Image Files                                                          Eeni.img          Provides support for 10/100, Fast Ether-
                                                                                       net, and Gigabit Ethernet.
Image files (those files with .img extensions) contain execut-
                                                                     Ediag.img         Provides enhanced hardware diagnostics
able code that provides suppmi for the system, NI modules,
                                                                                       for the switch.
and network functions. In other words, they serve as essential
drivers for switch and network operations.                           Eadvrout.img      Alcatel's Advanced Routing software
                                                                                       package.
Although these files may be backed up to the root flash direc-       Esecu.img         Provides enhanced security features for
tory or any user-defined subdirectory, they must be present in                         the switch (e.g., Authenticated VLANs
the /flash/working and /flash/certified directories for the                            (AVLANs).
switch to operate and pass traffic.
                                                                     Eweb.img          Provides support for the WebView soft-
If you delete all copies of an image file, you will be required to                     ware application.
contact Alcatel Customer Support for replacements. There-            Ewebl2eth.img     Provides Web View configuration of
fore, it is recommended that you keep backup copies on your                            Layer 2 features.
computer's hard drive or a locally-accessible server.
                                                                     Ewebrout.img      Provides Web View configuration of
                                                                                       basic routing features.
For a complete list ofOmniSwitch 8800 image files, along
with their functions, refer to the table below.                      Ewebqos.img       Provides Web View configuration of
                                                                                       Quality of Service (QoS) features.
 Eos.img               Contains the OmniSwitch 8800 operating        Ewebadvrout.img   Enables Web View configuration of Alca-
                       system software.                                                tel' s Advanced Routing.
 Ebase.img             Contains base code for the switch.            Ewebsecu.img      Provides Web View configuration of
 Erelease.img          Contains release number information for                         enhanced security features for the switch.
                       the system software package.
 El2eth.img            Provides support for Layer 2 switching
                       functions.
 Erout.img             Provides support for Layer 3 routing
                       functions.
 Eqos.img              Provides Quality of Service (QoS) func-
                       tionality.



April 2004                                                                                               Files and Directories   39



                                                                                                        WSOU-AR1STA00001735
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 47 of 73


Workins:J and Certified                                              Once the /flash/working directory's configuration and image
                                                                     files are road-tested and considered valid and reliable for your
Directories                                                          network, they can be copied to the /flash/certified directory.

OmniSwitch 8800 switches are shipped with 32 MB of flash             Certified Directory
memory. This memory is used to store files, including boot                          I         \
and image files, that are used for switch operations.
                                                                                                                                    I
                                                                                           Certified Directory
The /flash directory contains two subdirectories: /working and                             Intended for: Reliable, Tested configuration
/certified. These directories work together to provide the                                 and image files. The switch will rail back
                                                                                           to this software in the event of a system
image rollback resiliency feature. Image rollback allows the                               software error.

switch to return to a prior "last known good" version of soft-                             On relaad : By default, the switch w ill use
                                                                                           the software in this directory if there are
ware in the event of a system software problem.                                            any differences between the Working a nd
                                                                                           Certified directories.
Working Directory                                                                          Saving changes : You cannot save config-
                                                                                           uration changes to the Certified directory.
               I                                                                           To save your changes, be sure that your
                                                                                           switch is operating from the Working
                                                              I                            directory.

                     Working Di rectory
                     Intended for: Files that are being configured
                     and tested . Once these files are considered
                     valid and reliable , they can be capied ta      The software in the /flash/certified directory should be treated
                     the Certified directory.
                                                                     as the "gold master" for the switch. When you place configu-
                     On relaad : If the Warking and Certified        ration and image files in this directory, you are "certifying"
                     directories are identical, the sw itch will
                     automatically run from software in this         them as tested and reliable. If the switch is running from the
                     directory. If the two directories are not
                     identical, you can instruct the switch to run
                                                                     /flash/working directory and experiences a software problem,
                     from the Working directory by issuing the       it will "roll back" to the last known good software in the
                     reload working      command .
                                                                     /flash/certified directory on the next reboot.
                     Saving changes: You can save config-
                     uration changes to the Working directory
                     via the write memory command .




The /flash/working directory is intended for software that is
still being configured for your network. Changes made while
configuring your switch are saved to the boot.cfg file in the
/flash/working directory.


40   Files and Directories                                                                                                                April 2004



                                                                                                                            WS0U-ARISTA00001736
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 48 of 73


How can I tell which directory the switch is currently             What happens when the switch boots?
using?
                                                                   During the boot process, the switch compares the contents of
When you first boot the switch, the /flash/working directory is    the /flash/working and /flash/certified directories. Based on
used; this allows you to save your initial configuration changes   this comparison, the switch detem1ines which directory to use
to the boot.cfg file. However, subsequent boots may result in      as its running software.
your switch running from the /flash/certified directory. There-
fore, verifying the current running directory is a key step any    Working and Certified Are Identical
time you are configuring or monitoring the switch.
                                                                   If the software in the /flash/working and /flash/certified
View the current directory by entering the show running-           directories are completely identical, the switch considers the
directory command. For example:                                    software in both directories to be equally reliable. In this case,
                                                                   the switch will run from the /flash/working directory.
-> show running-directory
Current running CMM                      PRIMARY,
Current running configuration            WORKING
Certify/Restore Status                   CERTIFIED,                                                             The switch runs
                                                                                                                from Working.
Synchronization Status                   SYNCHRONIZED


In this example, the switch is using the /flash/working direc-      Working and Certified
                                                                    contents are identical.
tory.

Can I save changes to the Certified directory?                                                Certified
                                                                                              Directory
                                                                                              ,/ bootcfg
                                                                                              ,/ Ebase.img
No. The /flash/certified directory is intended to store only                                  ./ Erelease.img
tested, reliable configuration and image files . Configuration                                .f Etc.
changes must be saved to the boot.cfg file in the
/flash/working directory. Once those changes have been road-
tested, the contents of the /flash/working directory can be        When the switch is running from the /flash/working directory
copied to the /flash/certified directory via the copy working      software, configuration changes can be saved via the
certified command.                                                 write memory command.




April 2004                                                                                                                 Files and Directories   41



                                                                                                                         WS0U-ARISTA00001737
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 49 of 73


Working and Certified Are Different                                         My Working and Certified directories are different. Can
                                                                            I force a reboot from the Working directory?
If the software in the /flash/working directory differs even
slightly from the software in the /flash/certified directory, the           Yes. If its configuration and image files are known to be reli-
switch will automatically run from the /flash/certified direc-              able, you can override the default and initiate a reboot from the
tory                                                                        /flash/working directory. This is done via the reload work-
                                                                            ing command. For more information, refer to your
                                                                            OmniSwitch CLI Reference Guide.


                                                                                                                    The reload working
                                                                                                                    command overrides
                                                                                                                    the default; the
                                                                                                                    switch runs from
                                                                                                                    Working .


                                          The switch runs    Certified
                      DiI·ectory          from Certified .   Directory
                      ./ bootcfg                             bootcfg
                      ./ Ebase.img                           Ebase.img                                                                   (ertiried
                      .,,/ Erelease.img                      Erelease.img                      Directory
                      .f Etc.                                Etc.
                                                                                                ./ bootcfg
                                                                                                ./ Ebase.img
                                                                                                .,,/ Erelease.img
                                                                                                ./ Etc.

When the switch runs from the /flash/certified directory,
configuration changes cannot be saved via the write memory
command
                                                                                Note. For detailed infom1ation on using directories, refer
                                                                                to the "Managing CMM Directory Content" chapter in the
                                                                                OmniSwitch 7700/7800/8800 Switch Management Guide.




42    Files and Directories                                                                                                                    April 2004



                                                                                                                               WS0U-ARISTA00001738
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 50 of 73



 Loading Software

The following section describes the procedure for loading new     3 Using your FTP client or the CLI's rm command,
release software to your switch. Note that the procedure varies   delete all .img files from the /flash/working directory.
slightly for non-redundant (single CMM) and redundant (dual       You can use the asterisk (*) wildcard to delete all .img
CMM) configurations. Follow the steps that apply to your          files at once. For example:
system.
                                                                     -> rm working/*.img
    Note. For detailed information on loading software and
    working with directories in both non-redundant and redun-     Important. Do not delete the boot.cfg file. Otherwise,
    dant CMM configurations, refer to the "Managing CMM           any configuration changes you have saved will be lost.
    Directory Content" chapter in the OmniSwitch 7700/7800/       Also, do not delete files from the /flash/certified direc-
    8800 Switch Management Guide.                                 tory.



Non-Redundant Configurations                                      4 Using your FTP client, upload all required .img files
                                                                  from the new software release to the /flash/working direc-
    1 Verify that all required image files from the new soft-     tory.
    ware release are located on your computer's hard drive or
    a locally-accessible server.                                                           /flash/

    2 Establish an FTP session to the switch, then access the
                                                                                                     Working Directory
    /flash/working directory.                                                     FTP
                                                                                                       boot.erg
                                                                                                       Ebase.img
    Note. Before attempting to establish an FTP session, be                                            Eos.img
                                                                                                       Erelease.img
    sure that you have first unlocked the FTP session type via                                         Eeni.img
    the aaa authentication command. Otherwise, an FTP                                                  Additional
                                                                                                          required files
    login error will occur. See "Unlocking Session Types" on
    page 25 for more information.



April 2004                                                                                                  Loading Software   43



                                                                                                       WS0U-ARISTA00001739
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 51 of 73


     5 Use the install command after the software files have      Redundant Configurations
     been transferred to the switch via FTP. For example:
                                                                    1 Verify that the OKI LED is solid green and the OK2
         -> install / flash/ working / *.img                        LED is flashing green on both the primary and secondary
                                                                    CMM modules.
     Note. For more information on the install command, refer
     to the OmniSwitch 7700/ 7800/8800 Switch Management            2 Next, verify that all required image files from the new
     Guide or the OmniSwitch CLI Reference Guide.                   software release are located on your computer's hard drive
                                                                    or a locally-accessible server.

                                                                    3 Establish an FTP session to the switch, then access the
     6 Reload the switch from the /flash/working directory.         /flash/working directory.
     To do this, enter
                                                                    Note. Before attempting to establish an FTP session, be
        -> reload working no rollback-timeout                       sure that you have first unlocked the FTP session type via
                                                                    the aaa authentication command. Otherwise, an FTP
     at the CLI prompt.                                             login error will occur. See "Unlocking Session Types" on
                                                                    page 25 for more information.
     Note. This reload process will take a few moments to
     complete.

                                                                    4 Using your FTP client or the CLI's rm command,
     Following the reload, the switch will come up running          delete all .img files from the /flash/working directory on
     from the /flash/working directory (i.e., the new release       the primary CMM. (To determine whether you are logged
     software) until the next system reboot. Meanwhile, the         into the primary CMM, use the show running-directory
     software in the /flash/certified directory remains             command.) You can use the asterisk (*) wildcard to delete
     unchanged and available as a last known good version if        all .img files at once. For example:
     an error should occur with the new software.
                                                                       -> rm working / *.img
     Once the release software is considered valid and reliable
     with your network configuration, the contents of the           Important. Do not delete the boot.cfg file. Otherwise,
     /flash/working directory can be copied to the                  any configuration changes you have saved will be lost.
     /flash/certified directory via the copy working certified      Also, do not delete files from the /flash/certified direc-
     command.                                                       tory.



44    Loading Software                                                                                                April 2004



                                                                                                        WS0U-ARISTA000017 40
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 52 of 73


    5 Using your FTP client, upload all required .img files    During this reload, the secondary CMM takes over the primary
    from the new software release to the primary CMM's         role and the switch runs from the /flash/working directory
    /flash/working directory.                                  (i.e., the new release software) until the next system reboot.
                                                               Meanwhile, the software in the /flash/certified directory
    6 Use the install command after the software files have    remains unchanged and available as a last known good version
    been transfeITed to the switch via FTP. For example:       if an eITor should occur with the new software.
        -> install /flash/working/*.img                        Once the release software is considered valid and reliable with
                                                               your network configuration, the contents of the /flash/work-
                                                               ing directory can be copied to the /flash/certified directory of
    Note. For more infonnation on the install command, refer
                                                               each CMM by entering the following command:
    to the OmniSwitch 7700/7800/8800 Switch Management
    Guide or the OmniSwitch CLI Reference Guide.                      -> copy working certified flash-synchro


                                                               This command provides two functions. It copies all contents
    7 Reload the switch from the /flash/working directory.     from /flash/working to the /flash/certified directory on the
    To do this, enter                                          primary CMM, and it copies all directory contents from the
                                                               primary CMM to the secondary CMM and synchronizes the
       -> reload working no rollback-timeout                   two modules. This helps to ensure effective CMM redundancy.
    at the CLI prompt.
                                                                   Note. The process initialized by the copy working
    Note. This reload process will take a few moments to
                                                                   certified flash-synchro command will take a few
    complete.
                                                                   moments to complete.




April 2004                                                                                                Loading Software   45



                                                                                                       WS0U-ARISTA000017 41
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 53 of 73



 Using WebView

The switch can be configured and monitored using Web View,          Required Image Files
Alcatel' s Web-based device management tool. Web View soft-
ware is pre-installed in the switch; you are not required to load   In order to access Web View, the following image files must be
additional software.                                                present in the current running directory:

                                                                       • Eweb.img
     Note. Although Web View software is pre-installed, you
                                                                       • Ewebl2eth.img
     must first enable HTTP sessions for your switch before
     you can log in. Refer to "Unlocking Session Types" on             • Ewebrout.img
     page 25 for more information.
                                                                       • Ewebqos.img
                                                                       • Ewebadvrout.img
Browser Compatibility                                                  • Ewebsecu.img
                                                                    Refer to "Image Files" on page 39 for more information.
Web View has been tested on the following Web browsers:

 • Internet Explorer 5.5 for Windows 2000, Windows NT

 • Internet Explorer 6.0 for Windows 2000, Windows NT,
 WindowsXP

 • Netscape 4.79 for Windows 2000, Windows NT,
 Solaris 2.8, HP-UX 11 .0

 • Netscape 7.0 for Windows 2000, Windows NT,
 Solaris 2.8




46    Using WebView                                                                                                     April 2004



                                                                                                           WS0U-ARISTA000017 42
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 54 of 73


Logging In to WebView                                                3 Enter the user name and password at the login prompt.

                                                                 Remember, if you have already changed the user name and
    Note. Before attempting to establish a WebView session,      password for your switch, be sure to use the new information.
    be sure that you have first unlocked the HTTP session        If you have not changed your user name or password, the
    type via the aaa authentication command. Otherwise, a
                                                                 factory defaults are admin and switch, respectively. Refer to
    login error will occur. See "Unlocking Session Types" on
    page 25 for more information.                                the "Managing Switch User Accounts" chapter of your
                                                                 OmniSwitch 7700/7800/8800 Switch Management Guide for
                                                                 information on modifying the default user name and password.

To access WebView and log in to a switch:
                                                                 Navigating WebView
    1 Open any Alcatel-tested Web browser (see page 46).
                                                                 After you have successfully logged in, the Chassis Manage-
    2 Enter the switch's IP address in the browser's             ment home page displays:
    "Address" text field ("Location:" for Netscape users). The                                                                                  -   ~   XI

    login screen displays:
                                                                                                                                    .cJ   ?Go   j:d
                                                                                      ~
                                                                                      ~
                                                                                        l'!W'""'"                               WebView o
                                                                                                              (lpt=j$aV6CorlQ l - a l ~ I Tol""i\.oo0ut

                                                                          •           ~    ~        L..




                                                                                  1~'.~l)
                                                                                  1




                                                                              ~




                                                                                      ,lji '
                                                                                      ~ f; '.
                                                                                      -~l


                                                                 The Chassis Management home page provides a physical
                                                                 representation of the switch, as well as basic system informa-
                                                                 tion. This is the main launching point for Web View.


April 2004                                                                                                  Using WebView                                    47



                                                                                                          WS0U-ARISTA000017 43
                          Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 55 of 73


Navigate the application by clicking on the " Configuration                                  Site Maps. Web View also provides site maps for each
Group" buttons in the left-hand toolbar                                                      configuration group. Site maps allow you to view
                               ~ WebV1ew Home Page - Microsoft Internet Explorer             complete page contents under each feature. By providing
                                                                                             quick, easy access to specific pages, site maps can reduce
                                                                                             time spent searching through the Web View application.
                                                                                             To access site maps, click the "Site Map" link included on
                                                                                             each configuration group Home page, (e.g., Health).




                               - - - - Chassis Home

                               []tJ
Main "Configuration
Group" Toolbar.                                   About Chassis

                                                 The Chassis Management feature pro vic
(In this case, the group
"Health" has been selected.)       w             m odule on the switch. The feature is als




Refine your navigation by selecting "Configuration Options"
for each group from the items displayed in the grey, horizon-
tal navigation bar:
"Configuration
Options" Toolbar.

(In this case, the option
"Device" has been selected.)




48      Using WebView                                                                                                                        April 2004



                                                                                                                                WS0U-ARISTA000017 44
                                        Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 56 of 73


Online Help                                                                                                   Troubleshooting
General online help is available through the main Help link                                                   The WebView login screen does not display.
located in the top Web View banner:                                                                           This suggests either a physical or network connection issue.
                                                                                                              Try the following options :

                                                                                                                  • Be sure that you have a good physical Ethernet cable
                                                                                                                    connection to the Ethernet port used for managing the
                                                                                                                    switch (EMP or NI port).

                                                                                                                  • Be sure your computer has a valid Ethernet connection
                                   WebView                                                                          and IP address. See page 24 for information on config-
ions   I Save    Conf1g   I Help I .About I Telnet I Log   Out
                                                                                                                    uring the IP address for the EMP.

                                                            .J
                                                                                   General Help Link              • Verify that all required Web View image files are
                                                                                                                    installed in the current running directory. See page 46
Detailed, context-based help is provided for each status table                                                      for more information.
and configuration dialog window:
                                                                                                              The login screen displays, but my login attempt fails.
VLAN Administration
                                                                                                              This suggests either a user name and password or Authenti-
       n                                             l
              VLAN ... Description Admin Status Operational Status STP Status Authentication   I              cated Switch Access error. Try the following options:
       LJjl        1 I \llAN 1       I En ci bl ed   I Active     I En able d     I Disabled   I
       [Expanded View]
                                                                                                                  • Check that you are using the correct user name and
                                                                 ~ Context-specific                  Help           password. If you have already changed the user name
                                                                 ~              button.                             and password for your switch, be sure to use the new
                                                                 ~                                                  information. If you have not changed the user name
                                                                                (In this case, for the VLAN         and password, the factory defaults are admin and
                                                                                Administration table.)
                                                                                                                    switch, respectively.
                                                                                                                  • Be sure that you have "unlocked" HTTP sessions on
                                                                                                                    the switch. To unlock HTTP sessions, enter the follow-
Additional Information                                                                                              ing command:
For more information on using Web View, refer to "Using                                                              -> aaa authentication http local
Web View" in the OmniSwitch 7700/7800/8800 Switch
Management Guide.                                                                                                See page 25 for information on unlocking session types.


April 2004                                                                                                                                               Using WebView       49



                                                                                                                                                     WS0U-ARISTA000017 45
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 57 of 73



 Hardware Basics

Chassis Slot Numbering
The term "slot" refers to the position at which a module is           f-=----~~~---~
                                                                                                  0
                                                                                                  Cl


installed in the chassis. On the front side of the chassis, CMM                                   0
                                                                                                  ~
                                                                                                  c,
slot positions are designated as Slot A and Slot B. NI slot
numbers range from I to 16.

On the back side of the chassis SFM slots are numbered 1
through 5, from top to bottom. Power supply bays are also
given specific slot numbers. Slot numbers are designated PS- I           1234          5678
through PS-4, from left to right.
                                                                                   A



                                                                                   B


                                                                         9 01112       13141516




                                                                  OmniSwitch 8800 Front Slot Numbering


50    Hardware Basics                                                                                  April 2004



                                                                                          WS0U-ARISTA000017 46
                     Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 58 of 73


                                                                                                   Chassis Management
                                                                                                   Module (CMMJ
                                                                                                   The Chassis Management Module (CMM) is the management
                                                                                                   unit for OmniSwitch 8800 switches. In its role as the manage-
                                                                                                   ment unit, the CMM provides key system services, including:

                                                                                                       • Console, modem, and Ethernet management port
                                                                                                         connections to the switch

                                                                                                       • Software and configuration management, including the
                                                                                                         Command Line Interface (CLI)

                                                                                                       • Web-based management (Web View)

                                                     I                                                 • SNMP management
                                                     2
                                                                                                       • Power management
                                                     3
             -----------------------------------------------------------------------------------
                                                     4
             -----------------------------------------------------------------------------------       • Temperature management
                                                     5
                                                                                                       • Switch diagnostics

                                                                                                       • Important availability features, including redundancy
                                                                                                         (when used in conjunction with another CMM) and
                 PS-I                    PS-2 PS-3 PS-4                                                  image rollback.




         OmniSwitch 8800 Back Slot Numbering


April 2004                                                                                                                                   Hardware Basics   51



                                                                                                                                         WS0U-ARISTA000017 4 7
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 59 of 73


CMM Redundancy                                                 CMM Slot Locations
CMM redundancy is an important resiliency feature . For
CMM redundancy, two fully-operational CMM modules must
                                                                            CMM Slot A
be installed in the chassis at all times.

When two CMMs are running in the switch, one CMM has the
primary role and one CMM has the secondary role at any
given time. The primary CMM manages the current switch
operations while the secondary CMM provides backup (also
referred to as "failover").

     Note. By default, the CMM in slot A automatically
     assumes the primary role. Refer to pages 50 or 52 for
     CMM slot A and B positions.


If the primary CMM fails or goes offline for any reason, the
secondary CMM is notified. The secondary CMM then auto-
matically assumes the primary role.

For important information on CMM redundancy, refer to your
OmniSwitch 8800 Hardware Users Guide.




                                                                            CMM SlotB




52    Hardware Basics                                                                             April 2004



                                                                                         WS0U-ARISTA000017 48
                     Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 60 of 73


CMM Front Panel
Module Status LEDs                                                                                        Redundancy LEDs
OKl. Hardware Status. Displays solid green when powered on                                                PRI. Displays solid green when the CMM is the
and the CMM has passed hardware diagnostic tests. Displays                                                primmy (active) management module.
solid amber when powered on and the CMM has failed hardware
diagnostic tests .                                                                                        SEC. Displays solid green when the CMM is the
                                                                                                          secondmy (backup) management module.
 OK2. Software Status . Blinks green when the CMM is opera-                                       Module
 tional. Displays solid amber when a system software failure                                      Status
                                                                                                  LEDs Ethernet Management Port LEDs
 occurs. Blinks amber when the software is in a transitional state
                                                                                                         LINK. Link Integrity Status. Displays solid green
 (e.g., when software is being downloaded to the switch) .            Module
                                                                      Status                             when an Ethernet cable connection exists at the
Temperature/Fan Status LEDs                                           LEDs                               CMM's Ethernet Management Port.
TEMP. Displays solid green when the CMM is operating within
the allowed ambient temperature range. Displays solid amber if a               1,1                        ACT. Flashes green as data is transmitted or
temperature etrnr occurs (i.e., the CMM is operating outside the               I '"''                     received on the CMM's Ethernet Management Port.
                                                                               1,J
temperature range).
                                                                                                          Console/Modem Port. The CMM 's front panel
STATUS. Displays solid green when the Switch Fabric Modules
(SF Ms) and power supplies are operating normally. Displays solid
                                                                                   ......•:
                                                                                    0
                                                                                                          provides one RS232 port for console or modem
                                                                                                          connections. By default, this female DB-9 connec-
amber ifthere is an error in an SFM or power supply.                                0
                                                                                                          tor provides a DCE console connection. However,
                                                                                                          by changing the onboard jumper setting, the port
FAN 1. Displays solid green when the two fans in the left front                                           can be changed to a DTE modem connection.
fan tray are running at normal speed. Displays solid amber if a fan
e1Tor occurs (i.e., one or more fans are not running at n01mal
                                                                               [i
speed).                                                                        l    llNK




                                                                                                          Ethernet Management Port (EMP). The CMM's
FAN 2. Displays solid green when the two fans in the right front
                                                                                                          front panel also provides one Ethernet 10/1 OOBaseT
fan tray are running at normal speed. Displays solid amber if a fan
                                                                                                          port (copper RJ-45) . This port provides out-of-band
e1Tor occurs (i.e., one or more fans are not tunning at n01mal
                                                                                                          network management and can be used for Telnet
speed).
                                                                                                          sessions, switch diagnostics, and for downloading
                                                                                                          software to the switch.
FAN 3. Displays solid green when the three fans in the rear fan
tray are running at normal speed. Displays solid amber if a fan
e1Tor occurs (i.e. , one or more fans are not tunning at n01mal
speed).                                                                            -          .           This 10/1 OOBaseT port supports both 1OBaseT and
                                                                                                          lOOBaseT with auto-negotiation through the RJ-45
                                                                                                          connector.



April 2004                                                                                                                             Hardware Basics      53



                                                                                                                                   WS0U-ARISTA000017 49
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 61 of 73


Switch Fabric Module (SFM)                                       SFM Slot Locations

OS8800-SFM Switch Fabric Modules (SFMs) allow for
communication between modules such as Network Interfaces
(Nls) and CMMs on the OmniSwitch 8800 product. SFMs are                 (SI                          '"""' e
                                                                              ii                               l
the link between the other removable components of a switch.
A complete fabric consists of four SFM modules plus one                 61
                                                                              ••                     """" 111 2
optional module for redundancy.                                         6)                           '"""' & 3
                                                                              ; ;


SFMs are located in the rear of the switch in numbered slots            6)
                                                                              ..                     ...... cg 4

specifically designed for SFMs. Nls or CMMs will not func-              6)                           ....... C9 5
                                                                              ; ;
tion in SFM slots.

The fabric board slots are numbered 1 to 5. In order for the
switch to function, slots 1 through 4 must contain an SFM.
Slot 5 is used for SFM redundancy, in the event one of the
other SFMs fail. The switch will function if slot 5 is empty.


SFM Redundancy
The OmniSwitch 8800 allows for redundancy in the Switch                                SFM Slots. The Slots I
Fabric Modules. In order for the switch to operate, there must                         through 5, occupied, are
                                                                                    }-
be four working SFMs in place. A fifth SFM can be added in                             shown.
case one of the four fails.

If an SFM fails, and a redundant SFM is in place, then the
redundant SFM takes over for the failed SFM, with no loss of
switch running time. A warning message is sent to notify the
switch administrator that a failure has occurred and that the
redundant SFM has taken over.

For important information on SFM redundancy, refer to the
"Switch Fabric Module (SFM)" chapter in your OmniSwitch
8800 Hardware Users Guide.

54    Hardware Basics                                                                                      April 2004



                                                                                            WS0U-ARISTA00001750
                Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 62 of 73


SFM Front Panel




                                                    I  Module Status LEDs
                                                    I  OKl. Hardware Status. Displays solid green when powered on
                                                Module and the SFM has passed hardware diagnostic tests. Displays
                                                Status solid amber when powered on and the SFM has failed hardware
                                                LEDs diagnostic tests.




                                                    l   OK2. Software Status. Blinks green when the SFM is opera-
                                                        tional. Displays solid amber when a system software failure
                                                        occurs. Displays blinking amber when the SFM unit is a redun-
                                                        dant unit.


       OS8800-SFM                                                                                        "'
                                                                                                     l·IIWIIII

                             o"'
                             0




April 2004                                                                                         Hardware Basics      55



                                                                                               WSOU-AR ISTAOOOO 17 51
                   Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 63 of 73


Network Interface (NI)                                               • OS8-GNI-C8. Provides 8 wire-rate twisted-pair I Gbps
                                                                     RJ-45 ports.
Modules
                                                                     • OS8-GNI-U24. Provides 24 high-density I Gbps Mini-
The following section outlines front panel information for           GBIC ports that use LC connectors.
Network Interface (NI) modules, including LED and port
descriptions. For detailed information on OS8-ENI-C24, OS8-          • OS8-GNI-C24. Provides 24 high-density twisted-pair
GNI-U8, OS8-GNI-C8, OS8-GNI-U24, OS8-GNI-C24, and                    10/100/1000 Mbps RJ-45 ports.
OS8-I0GNI-UR1 modules, refer to your OmniSwitch 8800
Hardware Users Guide.                                             Miniature Gigabit Interface Converters
                                                                  (MiniGBICs)
ENI Modules
                                                                  The OS8-GNI-U8 module provides 8 Miniature Gigabit Inter-
Ethernet Network Interface (ENI) modules provide Ethernet         face Converters (MiniGBIC) slots and the OS8-GNI-U24
connectivity and are available in the following port configura-   provides 24 MiniGBIC slots. A MiniGBIC is a Gigabit Ether-
tion:                                                             net port module that is hot-pluggable-i.e., it can be installed
                                                                  or removed while the GNI is powered on and operating with-
     • OS8-ENI-C24. Provides 24 twisted-pair RJ-45 ports,         out the risk of damage to the MiniGBIC module or the host
     auto-negotiating and individually configurable as lOBaseT    circuitry.
     or 1OOBaseTX.
                                                                  When a MiniGBIC is installed, the switch automatically gath-
                                                                  ers basic MiniGBIC information via the connector's serial
GNI Modules                                                       EEPROM interface. This information includes the Mini-
                                                                  GBIC' s capabilities, standard interfaces, manufacturer, and
The Gigabit Ethernet Network Interface (GNI) module               other information.
provides up to eight 1000 Mbps (1 Gbps) connections per
module. GNI modules can be used for backbone connections
in networks where Gigabit Ethernet is used as the backbone
media. GNI modules can also be used in the wiring closet for
connections to workstations and other devices.

     • OS8-GNI-U8. Provides 8 wire-rate 1 Gbps MiniGBIC
     ports that use LC connectors.


56     Hardware Basics                                                                                                 April 2004



                                                                                                          WSOU-AR1STA00001752
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 64 of 73


The following MiniGBIC types are available for OS8-GNI-U8        Xenpaks
and OS8-GNI-U24 modules:
                                                                 The OS8-I0GNI-UR1 provides two Xenpak slots acting as one
   • MINIGBIC-SX-lOOOBaseSX multimode fiber,                     redundant port. A Xenpak is a 10 Gigabit Ethernet port
   supports distances up to 550 meters; uses LC connectors       module that is hot-pluggable-i.e., it can be installed or
                                                                 removed while the NI is powered on and operating without the
   • MINIGBIC-LX-lOOOBaseLX single mode fiber,                   risk of damage to the MiniGBIC module or the host circuitry.
   supports distances up to 10 km; uses LC connectors
                                                                 The following Xenpak types are available for OS8-10GNI-
   • MINIGBIC-LH-70-lOOOBaseLH long haul single                  UR1 module:
   mode fiber, supports distances up to 70 km; uses LC
   connectors                                                       • OM-lOGNI-SR- lOGBASE-S multimode 850 nanom-
                                                                    eters (nm) fiber with a serial (one color of wavelength)
Customers should use only Alcatel-provided MiniGBIC                 transceiver, supports distances up to 300 meters over multi-
modules. Third party MiniGBIC modules not provided by               mode fiber; uses SC connectors (high modal bandwidth
Alcatel are not guaranteed to work properly.                        fiber is required to reach 300 meters)

                                                                    • OM-lOGNI-LR- lOGBASE-L single mode 1310 nm
1OGNI Modules                                                       fiber with a serial transceiver, supports distances up to 10
                                                                    km over single mode fiber; uses SC connectors
OmniSwitch 8800 10 Gigabit Network Interface (IOGNI)
modules provide one redundant wire-rate 10000 Mbps ( 10             • OM-lOGNI-ER-lOGBASE-E single mode 1550 nm
Gbps) connection per module. In addition, 1OGNI modules can         fiber with a serial transceiver, supports distances up to 40
be used in enterprise applications including backbone connec-       km over single mode fiber; uses SC connectors
tions in networks where l O Gigabit Ethernet is used as the
backbone media.                                                  Customers should use only Alcatel-provided Xenpak modules.
                                                                 Third party Xenpak modules not provided by Alcatel are not
   • OS8-lOGNI-URl. Provides two redundant Xenpak                guaranteed to work properly.
   slots acting as one port. (Only one port can be active at a
   time.)




April 2004                                                                                                   Hardware Basics       57


                                                                                                         WSOU-AR1STA00001753
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 65 of 73


OS8-ENI-C24 Front Panel
Module Status LEDs
OKI. Hardware Status. Displays solid green when powered
on and the ENI has passed hardware diagnostic tests. Dis-
plays solid amber when powered on and the ENI has failed
hardware diagnostic tests.
                                                                .~,
                                                                1~,

OK2. Software Status. Blinks green when the ENI is opera-
tional and has successfully loaded software. Displays solid
amber when powered on and the ENI has failed to load soft-
ware.
Ethernet Port LEDs
Each Ethernet port has a built-in corresponding LED. This
LED indicates the link and activity status for each Ethernet
port. The LED displays green when a valid Ethernet cable
connection exists. Flashes green as data is transmitted or
received on the port.                                                 Ethernet Ports
                                                                      The OS8-ENI-C24 module provides 24 Ethernet ports.
Refer to the illustration below for the LED locations on each         These ports are twisted-pair and are individually con-
Ethernet port.                                                        figurable as 10BaseT or 100BaseTX. The ports use
                                                                      RJ-45 connectors.




58    Hardware Basics                                                                                             April 2004



                                                                                                   WS0U-ARISTA00001754
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 66 of 73


058-GNI-US Front Panel

             Module Status LEDs
             OKl. Hardware Status. Displays solid
             green when powered on and the GNI has
             passed hardware diagnostic tests. Displays
             solid amber when powered on and the GNI
             has failed hardware diagnostic tests.
                                                             Module   I
                                                                          D·
                                                                          I   LINK




             OK2. Software Status . Blinks green when
             the GNI is operational and has successfully
                                                             Status
                                                             LEDs     1D,
                                                                      I   I   LINK
                                                                                     Gigabit Ethernet Ports
             loaded software. Displays solid amber                                   The OS8-GNI-U8 module provides eight (8) Mini-
             when powered on and the GNI has failed to
             load software.
                                                                      rD·
                                                                      111 ""
                                                                                     GBIC slots . These slots support the following Mini-
                                                                                     GBIC types:


             Gigabit Ethernet Port LEDs
                                                                      rD·
                                                                      I   I LINK
                                                                                       •   MINIGBIC-SX-1 OOOBaseSX multimode fiber,
                                                                                           supports distances up to 550 meters; uses LC
             ACT. Activity Status. Flashes green when
             data is transmitted or received on the corre-
             sponding Gigabit Ethernet port.
                                                                      1D·
                                                                      I   I   LINK     •
                                                                                           connectors
                                                                                           MINIGBIC-LX-1000BaseLX single mode
                                                                                           fiber, supports distances up to 10 km; uses LC

             LINK. Link Integrity Status . Displays solid
                                                                      rD·
                                                                      • • LINK
                                                                                           connectors
                                                                                       •   MINIGBIC-LH-70-lOOOBaseLH long haul
             green when a fiber cable connection exists
             at the co1Tesponding Gigabit Ethernet port.              rD·
                                                                      I   I LINK
                                                                                           fiber, supports distances up to 70 km; uses LC
                                                                                           connectors.

                                                                      iD·
                                                                      I   I   LINK



                                                                                     Note
                                                                                     Refer to your OmniSwitch 8800 Hardware Users
                                                                                     Guide for information on proper handling of LC con-
                                                                                     nectors and fiber-optic cable.




April 2004                                                                                                            Hardware Basics       59



                                                                                                                  WS0U-ARISTA00001755
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 67 of 73


058-GNI-CS Front Panel



                                                         l
         Module Status LEDs
         OKl. Hardware Status. Displays solid
         green when powered on and the module has
         passed hardware diagnostic tests. Displays
         solid amber when powered on and the mod-        Module
         ule has failed hardware diagnostic tests .      Status
                                                         LEDs
         OK2. Software Status. Blinks green when
         the GNI is operational and has successfully
         loaded software. Displays solid amber
         when powered on and the module has failed
         to load software.                                             -
                                                                         Ethernet Ports
                                                                         The OS8-GNI-C8 module provides eight 1000BaseT
         Gigabit Ethernet Port LEDs
                                                                       ~Gigabit Ethernet ports. The ports use RJ-45 connectors.
         ACT. Activity Status. Flashes green when
         data is transmitted or received on the con-e-
         sponding Gigabit Ethernet port.

         LINK. Link Integrity Status. Displays solid
         green when a fiber cable connection exists
         at the c01Tesponding Gigabit Ethernet port.




                                                                  -.
60   Hardware Basics                                                                                                 April 2004



                                                                                                      WS0U-ARISTA00001756
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 68 of 73


OS8-GNI-U24 Front Panel
             Module Status LEDs
             OKl. Hardware Status. Displays solid
             green when powered on and the GNI has
             passed hardware diagnostic tests. Displays
             solid amber when powered on and the GNI
             has failed hardware diagnostic tests.
                                                             Module
                                                                      DD
             OK2. Software Status. Blinks green when
             the GNI is operational and has successfully
                                                             Status
                                                             LEDs
                                                                      DD
             loaded software. Displays solid amber
             when powered on and the GNI has failed to
                                                                      DD   Gigabit Ethernet Ports
                                                                           The OS8-GNI-U24 module provides twenty-four (24)
             load software.

                                                                      DD   MiniGBIC slots. These slots support the following
                                                                           MiniGBIC types:
             Gigabit Ethernet Port LEDs
             ACT. Activity Status. Flashes green when                 DD     •   MINIGBIC-SX-1000BaseSX multimode fiber,
                                                                                 supports distances up to 550 meters; uses LC
             data is transmitted or received on the corre-
             sponding Gigabit Ethernet port.                          DD     •
                                                                                 connectors
                                                                                 MINIGBIC-LX-1000BaseLX single mode

             LINK. Link Integrity Status. Displays solid
                                                                      DD         fiber, supports distances up to 10 km; uses LC
                                                                                 connectors
             green when a fiber cable connection exists
             at the co1Tesponding Gigabit Ethernet port.
                                                                      DD     •   MINIGBIC-LH-70-lOOOBaseLH long haul
                                                                                 fiber, supports distances up to 70 km; uses LC

                                                                      DD         connectors.



                                                                      DD   Note

                                                                      DD   Refer to your OmniSwitch 8800 Hardware Users
                                                                           Guide for info1mation on proper handling of LC con-

                                                                      DD   nectors and fiber-optic cable .




                                                                      -.
April 2004                                                                                                  Hardware Basics       61



                                                                                                        WS0U-ARISTA00001757
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 69 of 73


OS8-GNI-C24 Front Panel



                                                         l
         Module Status LEDs
         OKl. Hardware Status. Displays solid
         green when powered on and the module has
         passed hardware diagnostic tests. Displays
         solid amber when powered on and the mod-        Module
         ule has failed hardware diagnostic tests.       Status
                                                         LEDs
         OK2. Software Status. Blinks green when
         the GNI is operational and has successfully
         loaded software. Displays solid amber
         when powered on and the module has failed
         to load software.
                                                                             Gigabit Ethernet Ports
         Gigabit Ethernet Port LEDs                                          The OS8-GNI-C24 module provides 24 10/100/1000
         Each Gigabit Ethernet port has two built-in                         Ethernet ports. These ports are twisted-pair and are
         c01Tesponding LEDs. The top LED indi-                               individually configurable as I OBaseT, I OOBaseTX, or
         cates 10/100 Mbps link and activity status                          1000BaseT. The ports use RJ-45 connectors.
         for the port while the bottom LED indicates
         l Gigabit link and activity status for the
         port. The appropriate LED displays green
         when a valid Ethernet cable connection
         exists. Flashes green as data is transmitted
         or received on the port.

         Refer to diagram on the bottom of the NI
         for locations of the two (10/ 100 or Gigabit)
         LEDs.




                                                                     •
                                                                  111+1111




62   Hardware Basics                                                                                                     April 2004



                                                                                                          WS0U-ARISTA00001758
                    Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 70 of 73


058-1 OGNI-UR 1 Front Panel

             Module Status LEDs
             OKl. Hardware Status. Displays solid                       0 0
             green when powered on and the lOGNI has
             passed hardware diagnostic tests. Displays
                                                                        &!              0
                                                                                        G)

             solid amber when powered on and the                                       :!!:
                                                                                       C:
             1OGNI has failed hardware diagnostic tests.                I   OK1
                                                                                        ~
                                                            Module
                                                            Status      l o"
             OK2. Software Status. Blinks green when
                                                            LEDs
             the 1OGNI is operational and has success-                 1 ,,
             fully loaded software. Displays solid amber               1 ,,
                                                                                                10 Gigabit Ethernet Ports
             when powered on and the lOGNI has failed
             to load software.
                                                                       o,
                                                                        I   Link




                                                                                    "'"
                                                                                    Redundn
                                                                                                The OS8-10GNI-UR1 module provides 2 Xenpak
                                                                                                slots, which act as one redundant port. These slots sup-
                                                                                                port the following Xenpak types :

             Gigabit Ethernet Port LEDs                                1 ,,                       •   OM-lOGNI-SR-lOGBASE-S Multimode fiber,
             Tx. Transmit Status. On the active port this              1 ,,                           supports distances up to 300 meters; uses SC
             will LED will blink green when it is trans-
             mitting data. On the inactive port this LED
             will always be off.
                                                                       o,
                                                                        l unk


                                                                                                  •
                                                                                                      connectors.
                                                                                                      OM-lOGNI-LR-lOGBASE-L Single mode
                                                                                                      fiber, supports distances up to 10 km; uses SC
                                                                                                      connectors.
             Rx. Receive Status. On the active port this                                          •   OM-lOGNI-ER-lOGBASE-E single mode
             will LED will blink green when it is receiv-                                             long haul fiber, supports distances up to 40 km;
             ing data. On the inactive port this LED will                                             uses SC connectors.
             always be off.

             Link. Link Status. This LED will be solid
             green if there is a Xenpak module plugged                                          Note
             into the port.                                                                     Refer to your OmniSwitch 8800 Hardware Users
                                                                                                Guide for info1mation on proper handling of SC con-
                                                                                                nectors and fiber-optic cable.

                                                                     CI..ASS I I.ASERPRlDLX:T
                                                                               T
                                                                     1·114WIII

                                                                            0

April 2004                                                                                                                       Hardware Basics         63



                                                                                                                             WS0U-ARISTA00001759
                 Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 71 of 73



 User Documentation on CD

The CD that accompanies this Getting Started Guide contains   • OmniSwitch 7700/7800/8800 Switch Management
comprehensive Alcatel user documentation, including the         Guide
following manuals:
                                                                Includes procedures for readying an individual switch
     • OmniSwitch 8800 Getting Started Guide                    for integration into a network. Topics include the soft-
                                                                ware directory architecture, image rollback protec-
       Describes the hardware and software procedures for       tions, authenticated switch access, managing switch
       getting an OmniSwitch 8800 up and running. Also          files, system configuration, using SNMP, and using
       provides information on fundamental aspects of           web management software (Web View).
       OmniSwitch hardware components and software archi-
       tecture.                                               • OmniSwitch 7700/7800/8800 Network Configuration
                                                                Guide
     • OmniSwitch 8800 Hardware Users Guide
                                                                Includes network configuration procedures and
       Complete technical specifications and procedures for     descriptive information on all the major software
       all OmniSwitch 8800 chassis, power supplies, fans,       features and protocols included in the base software
       Chassis Management Modules (CMMs), Switch Fabric         package. Chapters cover Layer 2 information (Ether-
       Modules (SFMs), and Network Interface (NI) modules.      net and VLAN configuration), Layer 3 information
                                                                (routing protocols, such as RIP and IPX), security
     • OmniSwitch CLI Reference Guide                           options (authenticated VLANs), Quality of Service
                                                                (QoS), link aggregation, and server load balancing.
       Complete reference to all CLI commands supported on
       the OmniSwitch 8800. Includes syntax definitions,
       default values, examples, usage guidelines, and CLI-
       to-MIB variable mappings.




64    User Documentation on CD                                                                                April 2004



                                                                                                 WSOU-AR1STA00001760
                  Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 72 of 73


    • OmniSwitch 7700/7800/8800 Advanced Routing                  If you cannot locate a button with the document image behind
      Configuration Guide                                         the binoculars (as shown), then the global search feature is not
                                                                  available in the version of Acrobat Reader you are currently
       Includes network configuration procedures and              usmg.
       descriptive infom1ation on all the software features and
       protocols included in the advanced routing software
       package. Chapters cover multicast routing (DVMRP               Printing PDFs. When printing pages from the documen-
       and PIM-SM) and OSPF.                                          tation PDFs, de-select Fit to Page if it is selected in your
                                                                      print dialog. Otherwise pages may print with slightly
                                                                      smaller margins.
General Information
To load the CD and access the user documentation, refer to the
instructions printed on the CD packaging.

All documentation is in PDF format and requires the Adobe
Acrobat Reader program for viewing. Acrobat Reader free-
ware is available at www.adobe.com.


    Global Search. In order to take advantage of the docu-
    mentation CD's global search feature, it is recommended
    that you select the option for searching PDF files when
    downloading Acrobat Reader freeware from the Adobe
    Website.


To verify that you are using Acrobat Reader with the global
search option, look for the following button in the toolbar:




April 2004                                                                                           User Documentation on CD    65



                                                                                                           WSOU-AR ISTAOOOO 1761
                Case 6:20-cv-01083-ADA Document 34-12 Filed 08/16/21 Page 73 of 73




66   User Documentation on CD                                                          April 2004



                                                                              WSOU-AR1STA00001762
